 In theMatterof THECLEVELANDWORSTED MILLSCOMPANYandTEXTILE WORKERS, UNION OF AMERICACases Nos. C-1810 and C-1811.-Decided August 22, 19412Jurisdiction:'textile manufacturing industry:Unfair LaborPracticesInterference,Restraint,- and Coercion:disparagement of union officials; anti-union statements ; attempts to keep company-dominated union alive.Company-Dominated Union:formation, prior to Act, suggested by employer ;constitution furnished by employer provided for employer participation inoperation and employer 'approval of change in structure-support ; meetingson employer time and property without loss of pay; insurance benefits of aBenefit Association to which employer made monthly contributions creditedto and administered by company-dominated union.Discrimination:discharges because of union membership and concerted activity;refusals to reinstate strikers upon ,application after conclusion of strike notcaused or prolonged by unfair labor practices ; new and former employeeshired in preference to strikers ; statements made to some of, strikers indicativeof intent to discriminate against strikers generally ; charges of, dismissedas to some employees..Remedial Orders: employer ordered to refuse to recognize dominated union'should it resume functioning in future-reinstatement and back pay awarded;special formula for back pay devised ; back pay- curtailed for some employeeswho failed to exercise diligence in filing charges,, alleged misconduct of em-ployees arrested but not convicted, not true reason for denial of reinstate-ment by employer.Practiceand Procedure:no effect given to settlement agreement not compliedwith by employer.Mr. Thurlow Smoot and Mr. Colonel C. Sawyer,for the Board.Stanley & Smoyer, by Mr. W. K. StanleyandMr. Eugene B.Schwartz,of Cleveland, Ohio, for the respondent. .Mr. David Jaffee,of New,York City, for the Union.Miss Fannie M. Boyls,of counsel to the Board. , 'DECISIONANDORDERSTATEMENT OF THE CASEOn September 15, 1937, Textile Workers Organizing Committee,herein called the T.W. O. C., filed with the Regional Director for43 N. L. R. B., No 84.481039-42-vol. 4335545 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Eighth Region (Cleveland, Ohio) of,the National Labor Rela-tionsBoard, herein called the Board, charges alleging that TheCleveland Worsted Mills Company, herein called the respondent, hadengaged in unfair labor practices at its Cleveland plant.Thereafter,the T. W. O.'C. filed charges alleging that the respondent had en=gaged in unfair labor practices at its plants at Ravenna, Ohio, andon March 3, 1938, the Board issued an order consolidating the casesfor the purpose of hearing. Subsequently, the Board, by the Re-gional Director, issued its complaint dated March 4, 1938, allegingthat the respondent had engaged in unfair labor practices at itsplants at Cleveland and Ravenna, Ohio.On May 7,1938, the respond-ent, the T. W. O. C., and counsel for the Board entered into a stipu-lation of settlement, which was approved by the Board on May 10,1938, providing for 'settlement of the allegations in the complaint andwithdrawal of charges by the T. W. O: C. Thereafter, furtheramended charges were filed by the T. W. O. C. alleging that the re-spondent had failed to comply with-the stipulation of settlement andhad engaged in unfair labor practices.'Upon final amended chargesfiled by, Textile Workers Union of America, herein called the T. W.U. A.,2 the Board, by its Regional Director, issued its second amendedcomplaint dated June 19, 1940, alleging that- the -respondent had en-gaged in and was engaging in unfair labor practices affecting com-merce at its plants at Cleveland and Ravenna, Ohio, within the mean-ing of Section 8 (1), (2),. and (3) and Section 2 (6) and (7) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.Copies of the second amended complaint, accompanied by a noticeof hearing, were duly served upon the respondent and the T. W. U. A.With respect to the unfair labor practices the second amendedcomplaint, hereinafter referred to as the complaint, alleged 'in sub-stance that:,-(1) the respondent formed and thereafter dominatedand interfered with the administration of, and contributed financialand other support to, labor organizations known as Employees' Rep-resentation Plan, herein called the E. R. P., at each of its threeplants 3 "and associated the government of the Cleveland WorstedMills Company Employees' Mutual Benefit Association, a sickness,accident, and death benefit association-to the Employees' Representa-tion Council of the Employees' Representation Plan" at each of saidplants,making membership in the Benefit Association compulsory;(2) the respondent at each of its three plants: (a) threatened orIOn October16, 1939, the Board issued an Order severing the two cases,but on June14, 1940,issued a further Order revoking the order of severance and consolidating thetwo cases2This organization was the successorto the T w O.C.See Section II,2nfra.3One of the plants of the respondent is located at Cleveland,Ohio, and the other twoatRavenna,Ohio,one of the latter being called the Annevar plant and the other theRedfern plant.See SectionI, infra. THE CLEVELAND WORSTED MILLS COMPANY547,intimated that its employees would be discharged and threatenedto curtail or cease production if its employees joined or assisted theUnion ; 4 (b) made derogatory statements concerning leaders,, offi-cers, and members of the Union; (c)' promised to give special privi-leges to its employees if they did not join or if they abandoned theUnion; (d) communicated with individual employees or small groupsof employees to cause dissatisfaction with the Union among its, em-ployees; (e) discriminated against employee leaders or members ofthe Union by giving them undesirable work assignments; and (f)"willfully misinterpreted communications concerning collective bar-gaining made" by the T. W. 0. C. to the respondent's employees inMay and June of 1937, while at the same time dealing directly withleaders, representatives, and members of the E. R. P.; (3) the respond-ent (a) on or about the date` appearing opposite their respective, namesdischarged the following employees of its Redfern.plant :Frank Russo--------------------------------- November 20, 1936Roland Watson------------------------------- November 20, 1936Edna Vogelsong------------------------------ November 29, 1936Raymond Ferrell----------------------------- May 18, 1937and thereafter refused to reinstate them because of their unionactivities;and (b) on or about the date appearing opposite theirrespective names discharged the following employees from its Cleveland plant :Henry Badaczewski------------------------------- April 30, 1937Casimer Trzaska---------------------------------- April 16, 1937and has refused to reinstate them to their former or substantiallyequivalent positions because of their union activities; (4) on or aboutJune 21, 1937, employees of all three ' of the respondent's plants wentout on strike because of the unfair labor practices of the respondent,said strike terminating at Cleveland on August 23, 1937, at Annevaron September 14, 1937, and at Redfern on September 28, 1937; (5)during this, 3-plant strike the respondent (a) ; spoke to strikers indi-the strike and threatened that if they did not return to work duringthe strike they would lose their jobs; (b) made derogatory statementsabout leaders and members of the T. W. 0. C. and the strikers ; and(c) circulated pamphlets, letters, and other literature among its em-ployees describing labor leaders as "strangers" and otherwise dis-paraged leaders and members of the T. W. 0. C.; (6) the respondent4The complaint named United Textile Workers of America, herein called the TI T W A ,as one of the labor 'organizations in which the respondent, attempted to discourage,mem-bershipThe U T W. A. was the predecessor of the T. W. 0 C' All three labor oigam-zations,that is,the U. T, W. A, the T. W.O. C., and theT.W. U. A.,are hciem some-timesreferred to as the Union. 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDafter the termination of the strike at the Annevar plant (a) refused,to reinstate Kenneth L. Cox and Mary Kline; (b) refused to reinstateAnthony Porcase "except irregularly" in the year 1939 and then re-fused to reinstate him to his old or substantially equivalent position;and (c) refused,,to reinstate Harold Workman until on or about May31, 1938; (7)' the respondent after the termination of the strike atthe Cleieland plant (a) 'refused to, reinstate 49 named employeeslisted in Appendix A of the complaint; s (b) refused to reinstate63 named employees listed in Appendix B of the complaint until onor about the dates appearing after their respective names; 6 (c) re-fused at any time to reinstate, to their old or substantially equivalentpositions 5 named employees listed in Appendix C of the complaint; Tand (d) after, reinstating 10 named employees listed in Appendix Dof the complaint discharged and laid off said employees; 8 and (8) therespondent after the termination of the strike at the Redfern plant(a) did not reinstate Frank Russo and Roland Watson; (b) did notreinstate Floyd Bradfield,9 Frank Miazga, Anna Porcase, Rose Russo,and Rose (Tannert) Duber until on or about May 31, 1938; (c) didnot reinstate Raymond Ferrell until on or about May 31, 1938, andthen refused to reinstate him to his former or substantially equivalentposition and further discriminated against 1iim so that he was com;pelled to quit work; 10 and (d) did not reinstate Edna Vogelsong untilon or about May 31, 1938, "and then failed to reinstate her to herformer or substantially equivalent position and further discriminatedagainst her so that she was compelled to quit on or about June 30,1939." 11The complaint further alleged that the respondent dis-criminated against all the employees listed in Appendices A, B, C,5During the hearing the Trial Examiner granted the motion of Board counsel to dismissfrom the complaint the names of the following employees appearing on this list : MartinBeilan,Agnes Fronczak,Mary Jonkl,Rose Kovalcbik,Jennie Lenard, Celia Martin,Eleanor Quella,Stanley Rydzinski,Katherine Tomczak,and Stanley WaskowskiDuring the hearing the Trial Examiner granted the motion of Board counsel to dis-miss from the complaint the names of the following employees appearing on' this list:Katherine Brochu, Marcella Dolnochko,Lillian Dottoli,Alexandria Gosior, Vera Grishke-wicz, Pauline Juchnik,Mary,Kozlowski, Aurora Martinez,Wanda O'Brien, Viola Parcheta,Marcella Pawlowski,Victoria Politowski,Clara Rlba,Anna Scholtz,Nellie Smutak, AnnaSroczynski,Julia.Walkowski,and Katherine Zdoncik17During the hearing Board counsel moved to have the name of Sophie Borkowskistricken from Appendix A and added to the names on Appendix C of the complaint.Thismotion was granted.Also during the hearing the Trial Examiner granted the motionof Board counsel to dismiss from the complaint the names of the,following employeesappearing on this list:Frank Mozik, Anna Scholtz, Frances Trzaska,and Julia Walkowski.8 During the hearing the Trial Examiner granted the motion of Board counsel to dismissfrom the complaint the names of the following employees appearing on thislist :Kath-erine Brochu,Rose Conde,Marcella Dolnochko,Lillian Dottoli, Kasimer Losinis,MargaretSzalek, Edward Walski, and Katherine Wojcik.During the hearing the name of Floyd,Bradfield was stricken from the complaintupon motion of Board counsel.10During the hearing this paragraph was stricken from the complaint upon motion ofBoard counsel.11During the hearing on motion of Board counsel the portion placed in quotation marksabove was stricken from the complaint. THE CLEVELAND WORSTED MILLS COMPANY549and D of the' complaint because such employees had exercised. theirright to engage in a strike and other concerted activity and becausethey were members of or active on behalf of the Union.On July 6, 1940, the respondent filed with the Regional Director amotion for a more definite statement or a bill of particulars as, to theallegations of the complaint, which motion was referred to the TrialExaminer and was granted by him in part at the hearing. Also onJuly 6, 1940, the respondent filed its answer to the complaint._Pursuant to notice a hearing was held at Cleveland, Ohio, be-ginning on July 11 and terminating on October 19, 1940, before J.J.Fitzpatrick, the Trial Examiner duly designated by -the. ChiefTrial Examiner.The Board and the respondent were represented bycounsel and participated in the hearing.All parties were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing upon theissues.At the close ofthe Board's case the Trial Examiner, on motion of the respondent,struck from certain portions of the complaint the, names of threeemployees.'2At the opening of the respondent's case the respondent filed anamended and supplemental answer in which it in substance deniedthat it had engaged in any of the unfair labor practices alleged andaffirmatively averred that in'the month of May 1938, in considerationof a large sum of money paid by the respondent to various employeesand former employees, and with the consent and approval of theBoard, the respondent was released of all claims and demands againstit by any of the members of the Union, that the Union withdrew allcharges theretofore made, and that none of said sums so paid havebeen returned or tendered to the respondent; and that by reason ofsaid facts the employees alleged' to have been discriminated against,the Union, and the Board are barred and estopped from chargingthe respondent with any violations of the Act prior to the date ofthe withdrawal of said charges.At the close of the hearing the Trial Examiner granted a motionby Board counsel to conform the pleadings to the proof in formalmatters. / After the close of the hearing the respondent presented tothe Trial Examiner three motions to dismiss certain allegations of thecomplaint.The Trial Examiner denied these motions in his Inter-mediate Report., During the course of the hearing the Trial Examinermade rulings on other motions and on objections to the -'admissionof evidence.The Board has reviewed the rulings of the Trial"The nameof FrancesTrzaska was stricken from Appendix B, and the names of RoseMiller and Agnes Wojcik were stricken from Appendix D, and certain testimony wasstricken from the record.Board counsel joined in the motion to strike the names ofRose Millerand AgnesWojcik from Appendix D.` 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDExaminer and finds that no prejudicial error was committed.Therulings, except as hereinafter noted, are hereby affirmed.Subsequent to the hearing counsel for the'respondent and for theBoard filed briefs with the Trial Examiner.Thereafter, on Janu-ary 28, 1941, the Trial Examiner filed his Intermediate Report, copiesof which were duly served on the respondent and the Union.Hefound that the respondent had engaged in and was engaging in un-fair labor practices affecting commerce, within the meaning of Sec-tion 8 (1), (2), and. (3) and- Section 2 (6) and (7) of the Act butrecommended that the complaint be dismissed insofar as it allegedthat the respondent had discriminated against 24 employees listed inAppendix C to the Intermediate -Report.The Trial Examinerrecommended that the' respondent' cease and desist from the unfairlabor practices found and take certain affirmative action designed toeffectuate the policies of the Act..Thereafter, the respondent and the Union each filed exceptions tothe Intermediate Report and a brief and supplemental brief 13Therespondent also filed an application for leave to adduce additionalevidence for the purpose of showing that subsequent to the issuanceof the Intermediate Report it had offered reinstatement to a numberof the employees found by the Trial Examiner to have been discrim-inatorily denied reinstatement.Since the petition relates solely tomatters of remedy and not to the merits of the case, adequate pro-vision for the proposed evidence will be made in our order.' 4Thepetition is therefore denied.Pursuant to notice duly served uponthe respondent and the Union a hearing for the purpose of oralargument was held in Washington, DX., on October 23, 1941. Bothticipated in the argument.The Board has considered the exceptionsand the briefs filed by the respondent and the Union and, insofar asthe exceptions are inconsistent with the findings, conclusions, and,order set forth below, finds them to be without merit.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent is a corporation organized under the laws of theState of Ohio with its principal office and largest plant at Cleveland,Ohio.It is engaged in the manufacture and production of textiles18 Counsel for the Board also filed exceptions and a brief in support thereof but laterwithdrew them.We have not considered these exceptions and brief14Our order provides that the respondent shall offer reinstatement to those employeestowhom it has discriminatorily denied reinstatement "if-'it has not already done so." THE CLEVELAND WORSTED MILLS COMPANY551and, in addition to its plant, at Cleveland—has 2 smaller plants locatedat Ravenna, Ohio, known, respectively, as the Annevar and Redfernplants 15The total purchases of raw materials for the year 1936,which was a normal year insofar as the respondent's business is con-cerned, were valued at approximately $4,400,000.About 90 percentof these raw materials came, from sources outside the State of Ohio.During the same period, sales of finished products amounted to ap-proximately $6,685,000 in value.About 80 percent of these productswas shipped to points outside the State of Ohio.The respondentmaintains a sales office in New York City. The respondent inits answer and amended and supplemental answer admitted the inter-state character of its business.At the time a strike occurred at- itsplants in 1937 the Cleveland plant employed approximately 2,000employees, the Annevar -plant approximately 400, and the Redfernplant approximately 300.II.THE ORGANIZATIONS INVOLVEDUnited Textile Workers of America, affiliated with the AmericanFederation of Labor, and Textile Workers Organizing Committee,affiliatedwith the Congress of Industrial Organizations, were labororganizations admitting to membership employees of the respondentduring part of the time covered by the events mentioned herein.Textile, Workers Union of America, affiliated with the Congress ofIndustrial Organizations, is a labor organization admitting to mem-bership employees of the respondent. It is the successor to theT.W. O. C., which in turn succeeded the U. T. W. A. at therespondent's plant.-Employees' Representation Plan was an unaffiliated labor organiza--tion, separate branches of which were established at the respondent'sCleveland and Redfern plants in 1934 and functioned at each ofthose plants until about May 1937.III.THE UNFAIR L4BOR PRACTICESA. Background; the E. R. P.1.Origin of the E. R. P.In 1933 separate locals of the U. T. W. A. were established at theAnnevar, Redfern, and Cleveland plants of the respondent. In De-cember 1933 Frances White, superintendent in charge of all the re-spondent's plants, called the Annevar officials of the U. T. W. A. into'Fabrics are woven at Cleveland.Auxiliary spinning is done at the Redfern plantand some dyeing and finishing at the Annevar plant. 552DECISIONS OF NATIONALLABOR RELATIONS BOARDhis office and said to them, "I hear that you fellows formed a union.'The union officials admitted that they had done so,whereupon Whitestated that the Union would not do the employees much good, underthe N: R. A.; that he could discharge any employees he wanted towhether they had a union or not.White then suggested a plan forthe employees'"own union"similar to one which he said was then'being put into effect in the Cleveland plant.-In or.about January 1934, according to Eugene Duber, who wasthen treasurer of the Annevar local, White and Louis O. Poss, presi-,dent of the respondent,called a meeting of all employees,includingsupervisors,at the Annevar plant.Duber testified that at this meet-ingWhite introduced Poss, who described a representation planwhich he said was being put into effect in the Cleveland plant, stated,that he would like to see a similar plan inaugurated at Annevar, andexplained the sick benefit and other features of the proposed plan;that several times during this meeting Duber asked Poss what objec-tion he, Poss, had to the employees affiliating with the AmericanFederation of Labor and that Poss,in reply, called Duber'a scoun-drel and a dictator but ignored the question.'Poss denied that heattended this Annevai meeting or that he had any discussion withDuber concerning affiliation with the American Federation of Labor.Frances White, no longer employed by the respondent, did not testi-fy.The Trial Examiner in his Intermediate Report commented thathe was impressed by Poss' lack of frankness and sincerity and thatPoss' testimony generally was evasive and unconvincing.In view- ofthe Trial Examiner's observation concerning the nature of Poss' testi-mony and other evidence of the respondent'sparticipation in theformation and administration of the E. R. P., we credit, as did theTrialExaminer, Duber's.testimony with regard to the Annevarmeeting.About a week after this meeting ,a pamphlet entitled"Employees'Representation Plan, The ClevelandWorstedMills, Ravenna, Ohio,Annevar Mills,Redfern Mills" and containing the constitution ofthe proposed plan was distributed to employees in the Annevar plantby a foreman.On February 14, 1934, a constitution for the proposed E. R. P.was submitted to the employees at the Cleveland plant and at anelection held in the plant was adopted by a majority of the employees.An election for representatives was subsequently held and a formalorganization was then set up.After a hearing,the National LaborBoard on August 15,1934, conducted an election among the employeesof the Cleveland and Annevar plants to ascertain their desires fora collective bargaining representative.The employees at Clevelandchose,the E.R. P., and the employees at Annevar the U.T.W. A. THE CLEVELAND WORSTED MILLS COMPANY553The E. R. P. did not function thereafter at Annevar,'the respondentextending recognition to the U. T. W. A. as the representative ofthose employees.Although the record does not show whether ornot employees of the Redfern plant ever selected the E. R. ,P., itdoes show that the E. R. P. was in existence at that plant from 1934until the spring of 1937.The E. R. P. also continued in existenceat the Cleveland plant until sometime in the spring of 1937.2.'The structure and, operation of the E. R. P.; domination,interference, and support by the respondentThe written constitution of the E. R. P. at the Cleveland plant issubstantially identical with that of the E. R. P., at the Redfern plant.The two may be treated together.According to the constitution, thepurposes of the E. R. P. wereto promote cooperation between the Company and its employees;to give the employees a voice in matters of mutual interest in-cluding safety, sanitation, hours" of work, wages and other work-ing conditions; to provide an orderly and expeditious procedurefor the prevention and adjustment of differences; and to-affordameans through which the management may furnish in-formation.The constitution, among other things, provided that all employeesexcept supervisors with power to, hire and discharge were entitled tovote in semi-annual elections for representatives from their respectivedivisions and that only employees, "with one year of continuous servicewith the Company," who were 21 years of age or over and were eitherAmerican citizens or declarant aliens, were eligible for election asrepresentatives. ' It also provided for the election of employees toan Employees Council, which was to choose from among its membersa committee of three, who, with three members appointed by themanagement, was to constitute a Joint Committee.The duties ofthe Joint Committee were "to consider all matters relating to hoursof work, wages, working conditions, or any other matter of mutualinterest that the Employees Council wishes to present to the Man-agement for their consideration, or that the Management wishes" topresent for the Employees' consideration."The constitution made no provision for meetings of the employeesgenerally but. provided for monthly meetings of the EmployeesCouncil and for special meetings of the Council to be held at therequest of the chairinamof the Council or at the request of the JointCommittee.Meetings of the Joint Committee were to be calledeither by the chairman of the Council or by the management.The 554DECISIONSOF NATIONALLABOR RELATIONS BOARDconstitution provided that "the Company shall provide suitable placesfor. meetings of the Employees Council and its committees," and that-employees attending these meetings should "receive their regularpay from the Company for such time as they are necessarily absentfrom work for these purposes."The only method provided in the constitution for the alteration oramendment of the E. R. P. was by -a two-thirds vote of the JointCommittee. It provided, however, that the E. R. P. could berepealed entirely by a 60-percent vote of all the employees,of therespondent.Thus, it is apparent from the provisions of the constitution itselfthat the E. R. P. was associated closely with the management of the re-spondent and that it was incapable of functioning independently of themanagement.That the E. R. -P. did not in fact function inde-pendently is shown by other evidence in the record.At Clevelandelections were held in the plant during working hours.At Redfernafter one of the employees had complained to Plant SuperintendentKaye in November' 1936 that there was no E. R. P. representativein his department, Kaye replied that the matter would be taken careof.Shortly thereafter a new representative was elected.Upon the basis of the facts set forth above, it is evident, and wefind, that the origin and structure of the E. R. P. were such as toinsure complete domination and control by the respondent and torender, the organization incapable of functioning as a real bargainingagency for the employees. In selecting employee representatives torepresent them in meetings with the respondent, the employees wererestricted to employees of the respondent. - These representativeslooked to the respondent, not to the employees, for compensationfor time spent in connection with their duties as representatives.Nogeneral meetings of the employees were either provided for or heldas a matter of practice.Employee-participation'in the E. R. P. waslimited to voting, in semi-annual elections; the employees had noeffective or certain voice in the determination of issues or decisionson policy'; and no opportunity was provided whereby they mightformulate their, demands and instruct their representatives.Allmeetings were held on the property of the respondent.Electionswere held in the plant during working hours.Finally, by the require-ment that the E. R. P. could be altered or amended only by a two-thirds vote of the Joint Committee, half of whose members wereappointed by the management, the essential structure of the E. R. P.could not be altered without the consent of the respondent. Suchcontrol of the form and structure of a. labor organization by anemployer obviously subjects the operation of the labor organization THE, CLEVELAND WORSTED MILLS COMPANY555to the will and domination of the employer and deprives the em-ployees of the complete' freedom ofaction guaranteedto them by,the Act.",Associated with theE. R. P. was anEmployees'Mutual BenefitAssociation.The recordisnot clear as to the exact scope'of thisorganization-whether therewas one organization for all three plantsor separateorganizationsfor each of the three plants.In any event,the constitution of the Benefit Association provided that themembersof the board of directors of the Association wereto be employeerepresentatives elected by the Employees Council of theE. R. P. andthat the Association's secretary was to be appointed by themanage-ment.Until the fall of 1937 membership in the Benefit Associationwas compulsory for all employees of the respondent.The BenefitAssociation insured itsmembers againstsickness, accident, and death,and the respondent made a monthly per capita contribution, whichtogether with the dues paid by the members, constituted the funds ofthe Benefit Association.The respondent permitted the E. R. P. toadminister and take credit for this group insurance financed in largepart by the respondent and made compulsory for all employees.Suchpractice clearly constituted support to the E. R. P. by the respondent.17Upon the basis of-the facts set forth above, we find, as did theTrial Examiner, that the respondent dominated and interfered withthe administration of and contributed financial and other support tothe E. R. P. at the Cleveland and Redfern plants from July 5, 1935,the effective date of the Act, until the E. R. P. ceased to function atthese plants in about May 1937, and that the respondent has therebyinterfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act.1838 See N. LR B V Newport News Shipbuilding and Dry Dock Company,308 U. S. 241;Matter of Bethlehem Shipbuilding Corporation,LimitedandIndustrial Union of Marineand Shipbuilding Workers of America,Local No95,11 N. L. R B.105, enf'dN. L R. B.V.Bethlehem Shipbuilding Corporation,114 F (2d) 930(C C A 1),pet, for cert. dis-missed on January 13, 1941,Matterof Bethlehem Steel CorporationandSteelWorkersOrganizing Committee,14 N. L R. B 539,Matterof The Colorado Fuel and Iron Cor-porationandInternational Union of Mine, Mill and SmelterWorkers,Local 41j2,22N L R B 184;Matter ofPhillipsPetroleum CompanyandOilWorkers InternationalUnion,LocalNo.309, 24 N L R. B. 317.r SeeMatterof J. Greenebaum Tanning CoandUnitedShoeWorkers of America,Local29(C. 1.0 ), 25 N L R B 672,enf d,NL R B. v.J.Greenebaum Tanning Cc,110 F. (2d) 984(C.C A 7),certdenied311 U.S 662 ;Matter of International Har-vesterCoandLocal Union 57, International Union, United Automobile Workers ofAmerica, 2NL R B310,Bethlehem Shipbuilding Corp.v.N. L. R. B,114 F. (2d)930 (C C A 1) ;Wilson cfCo v. N L. R B.,103 F. (2d) 243 (C. C A 8)38Therespondenthas contendedbefore the Trial Examiner and the Board that thecomplaint issued inMarch 1938 which led to thesettlement in May 1938 did .not containan allegation with regard to the E. R.P and that the E. R. P. has not been in operationsince sometime,in 1937The respondent argues that the Board is therefore estoppedfrom pressing the case asto theE R. P. in 'the present proceding.This contention isplainly-%i ithoutmerit.As shown below, the respondent did not comply with the settle-ment and, in anyevent,the settlement did not relateto the ER.P.Moreover, thecontentions above set forth do not constitute a defense to an allegation of unfair labor '556DECISIONS-0F "NATIONAL LABOR RELATIONS BOARD-B. The 1936 dischargesat the Red fern. plant1.RolandWatsonand Frank Russo"OriNovember 18, 1936, Roliind'Watson, a weighman in the spinningdepartment at the Redfern plant, prepared a petition addressed tothe respondent asking for an increase in wages and better workingconditions.During the noon hour, he and two other employees,Leonard Cole and Frank Russo, induced all but one of the employeesin ' thespinning department to sign the petition.Watson and Cole`then presented the petition to Kaye, superintendent of the Redfernplant, who admittedly told them that he would give them an answerwithin a day or two. The next evening Watson asked Kaye whatlie' intended to do about the petition.` According to Watson, Kaye'r`eplied, "Nothing" and added that if Watson had been circulatingvthe petition on company time, he would be discharged, and that ifthe men were not satisfied with the way the mill was running, Kayewould shut it down.Kaye denied that he made this statement toWatson and testified that he 'merely told V Tatson that he did notwant him to circulate the petition on company time. The TrialExaminer, upon the basis of the demeanor of the witnesses and otherevidence in the record indicating unfair labor practices by the re-spondent, credited Watson's testimony and found that Kaye made the'statement testified to by Watson, and so do we.We find, as did theTrial Examiner, that the respondent, by the conduct of Kaye aboverelated, interfered with, restrained, and coerced its employees in,theexercise of the rights guaranteed in Section 7 of the Act.On the day following Kaye's, refusal to make any response to thepetition for better wages and working conditions, Watson during thenoon hour interviewed two labor union officials in front of the plantoffice with regard to organizing the Redfern plant. 'The plant watch-man, Adam Kaye, who was a brother of Superintendent Kaye, stoodwithin hearing distance during this interview.Although Superin-tendent Kaye denied that his brother informed him of the interview,in view of the openness of the interview, the,time during which ittook place, and its proximity to Superintendent Kaye's office, it isa reasonable inference and we find, as did the Trial Examiner, thatKaye, during the noon hour or shortly thereafter, learned of Wat-son's interview with the union organizers.19practicesThey are relevant only with respect tothe remedy «hich will besteffectuatethe policiesof the Act.Matter of Chambers CorporationandAllied Stove MountersandStoveProcessors International Union, Local No36(A. F. of L.),21 N L R. B. 808;Matter of Corinth Hosiery Mill, Inc.andAmerican Federation of Hosiery Workers,16N L.R B 414.12Kaye was not asked and did not testify as to whether he had knowledge of theinterview. THE CLEVELAND WORSTED MILLS COMPANY,. 557,Shortly after, returningc to work that- afternoonWatson,was sdis=charged by Kaye, ostensibly for spitting, tobacco -juice ,into or, undera machine.Watson testified, and we find, that when Watson, reportedto theofficefor his pay immediately, following his discharge, he hadgoingto take his case to the Board; that, Kaye, replied, ,"that, is whatI want you to do"; that later during the' conversation iKaye, told himthat he, Kaye, preferred that Watson quit and, later, suggested-;thatifWatson "went back up and ;behaved, [himself, ,he] could go,towork"; that Watson, however, replied,'that,,he {had; the organizationstarted and could not do tliat.20We ,find, as ;did the ,Trial Examiner;that Kaye in suggesting to Watson, that, he ;"behave", himself was, re—ferring toWatson's concerted and organizational activities, and thatWatson so, understood.. ' -,', c ^ ,,,,,,,1; , ('not convincing.Watson ,admitted,,that,)he,spat tobacco, juice,on,thefloor in violation of posted rules but; claimed, that 'he and, other,,employees, including,,foremen, had-customarily, done, so.Kaye admittedciplined for violating., this rule,.,-.,q pFrank Russo, who had assisted Watson, in circulating, the; petitionfor better wages .'and working conditions on November,18, was ,altodischarged ,during the afternoon of, November 20. ,,The, respondentcontends : that "except for Frank Russo's -signature,appearing, oni the'petition-,together, with many, other. signatures, the respondentihad _noknowledge of any,concerted, activity by him.", It, is true, that.;thereis no direct evidence that the. respondent knew, of, Russo's,assistancein,getting, the petition signed,; but we are,, convinced, (and; find', thatdepartment, during, the, noon hour the. respondent, did" knowf of Russo'sparticipation an securing, signatures.At the time of,,his discharge Russohad,been employed;iby^therespondent for about, 8 years., Several, months, priori, theretoL,,he^had been ;,transferred, from his, regular, jobf; as"s;tapeyfjl oy,,,tg', morea0Kaye denied,Watson's testimony,and Igave,a different version of,the, conversation.r,,,"1He testifiedthat 1whenit,,Watson reported to the oftlce'he tgld^Kaye that^Jt^'wotild bdifficult to get another,job after having been dischargedand'7thatUKave 'thereuponinformed him that he could quit if he preferred;thatWatson. then informed Kaye thathe had joined the'Unionand that'if Kaye did not take him back 'ther'e would lid t,'ou61e`That Kave refused to, take Watson,back and,.told him,that,he,.Kaye, 'lznew_nothing about"the union business"and wouldnot be frightenedinto takingWatson back.The TrialExaminer,wlio'observed'the demeanor'of'the,witiiesseslbelieved1 Watson's1veision`of theconversation,,and, we likewise credit,it.-'^- 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDinstructed"Russo to do Watson's work, then to get a machine readyfor operation.According to Russo, he-had prepared the machineand one of the girl employees was placing wool on the bobbin pre-paratory to putting the machine into operatin when, Hutchinsoncame over and asked -him why' the machine was not operating; Russoreplied that the girl was putting the bobbin on, whereupon Hutchin-son discharged him, stating that he, Russo, was "always loafing."Hutchinson testified that he saw Russo leaning on the-machine, talk-ing to a girl who was cleaning it; that when he reprimanded Russo,they became engaged in an' argument during the course of whichRusso cursed him ; that Hutchinson thereupon discharged Russo ;and that Russo-then threatened to strike Hutchinson, a much smallerman with only one arm. Russo denied that he had leaned upon themachine and talked to the girl who was working on it and also deniedthat he- had cursed Hutchinson.Although Hutchinson testified thathe reported the entire incident to Superintendent Kaye, the latter,in testifying concerning the reason assigned by Hutchinson for dis-charging Russo, did not mention Russo's alleged profanity but men-tioned only that Hutchinson had reported that he discharged Russo"for being lazy."Moreover, Kaye testified that in discussing thedischarge with Russo on the following day, Russo denied that he hadbeen lazy; the use of profanity, testified to by Hutchinson, wasapparently not mentioned.Under the circumstances, we agreed withthe Trial Examiner that Hutchinson's version of the incident is notcredible and we credit Russo's testimony, as did the Trial Examiner.The respondent's contention that Russo was discharged for beinglazy is inconsistent with his 8 years' service and recent promotion tothe position of gear changer, even if such promotion was meant tobe only temporary, as the respondent asserts.Hutchinson testifiedthat several times prior, to Russo's discharge, he had warned Russoagainst loafing but could cite only one instance when he had doneso.On that occasion, according, to Hutchinson, Russo was given a2-day disciplinary lay-off, at a time when it was necessary to lay offseveral employees anyhow because work was slack.As found above, on the day following the circulation of the petitionfor better wages and, Working conditions, Kaye expressed sharp dis-pleasure with,. that action, threatening to dischargeWatson if hehad circulated the petition on the respondent's time, and to shut downthe mill if the employees were not satisfied with the ' way it wasrunning.Moreover, Kaye at the hearing admitted that although hehad promised on November 18 to give Watson and Cole an answerin regard to the petition within a day or two, he nevertheless putthe petition in a pigeon hole and never did anything about it.,Therespondent's attitude in regard to this petition was in sharp contrast THE CLEVELAND WORSTED MILLS COMPANYto 'its' attitude toward employee activity in behalf of the company-dominated - E.' R. E, As has been shown above, the respondentpermitted E. R. P. representatives to meet on the 'respondent's timeand property and paid them ' for their time consumed in E. R. P.activities.Upon all the evidence, we are convinced that the dischargesofWatson and-Russo only 2 days after the circulation of the petitionand within a few hours after Watson had openly interviewed unionorganizers in -front of the plant office, were not for the reasons as-signed by the respondent -but were for the purpose of disruptingand, discouraging concerted and organizational activities of therespondent's employees.We find that the respondent discharged Watson and Russo onNovember 20, 1936, because of their concerted and organizational,activities above described, thereby discouraging membership in labororganizations,21 and interfering with, restraining, and coercing itsemployees `in the exercise of the rights guaranteed in Section 7 ofthe Act.2.Edna VogelsongEdna Vogelsong was a bobbin' girl at the Redfern plant whenshe was discharged on November 30, 1936. She had been electedrecording secretary of the Redfern -local on the day before herdischarge.22Vogelsong had been transferred to the position of abobbin girl from that as weigh girl, at which' she had been inefficient.During the week previous to her discharge she had beena few minutes late on Monday and, despite warning, a half hour lateon Wednesday. It had been necessary on Wednesday td call anothergirl to take; her place.Thursday was Thanksgiving Day, a legalholiday.On Friday Vogelsong's foreman, LeslieWilliams, can-vassed the department, asking employees if they would work -onSaturday to make up for Thursday.No one was compelled to workon Saturday, but Vogelsong indicated that she would do so.Never-would not report.Williams thereupon discussed Vogelsong's at-tendance and work record with Overseer Gordon Shooter, whoinstructedWilliams to discharge her.According to both Williamsand Shooter, whose testimony we have no reason to disbelieve, thedecision to discharge Vogelsong was made prior to her election tothe union office. She was notified of her discharge on Monday, asu SeeMatter,of Stehli tt Co , Inc.andTextileWorkers Union of Lancaster, Pennsyl-vansa,and Vsc noty,Local No.133,11 N L. R. B 1397;Matter of The Dow ChemicalCompanyandUnited Mine Workers of America, Distract No50, 13 N. L R. B 993.12Watson was chosen chairman and Russo treasurer.' 560DECISIONS, OF NATIONALLABOR RELATIONS BOARDsoonas.'she came to work.We find, as did the Trial Examiner,thatVogelsongwas dischargedfor reasons,^other than unionactivities .211C. The discharges at the Cleveland plantCasimer Trzaskacommenced working gat the Cleveland plant, in1935.,On April 17,,1937, he was an oiler in the combing depart-ment.He had joined the T. W. O.- C. in March 1937, and early inApril had been elected chairman of the organizing, committee for theT.W. O.,C.As such, he was in charge of theorganizingactivity ofa committee of about 8 other employees and after working hoursshared an office withan organizerfor the T. W. O. C. By April17, 1937, as a result of the efforts of the committee under Trzaska,about 200 'of the,-employees at the Cleveland plant had signed upwith the T. W. O. C. Trzaska's position with the T. W. O. C. wascommon- knowledge, and accordinglyit is afair inference, and wefind, as did the Trial Examiner, that the respondent had knowledgeof such,activity before refusing to reinstate him after a 2-week lay-off,as shown below.When Trzaska reported to work on April 17, 1937, he was told toreport to George Frank, the superintendent of his department.When Trzaska saw Frank the. latter told him, "I will have to letyou go for a couple of weeks or 3."When Trzaska asked why, Frankreplied, "Well, you have been quitting too early; standing aroundthe door at a quarter of 3." Trzaska protested that there had beenother employees in addition to himself standing around the door, towhich Frank responded, "Anyway, I will have to let you go for acouple of weeks."Trzaska thereupon-left,, and in about 3 weeks returned and appliedto Frank for his job., Frank, however, stated that he could not doTrzaska "any good."The respondent permitted its oiler boys on the first shift, whichended at 3 p. in., to wash up at 2: 30, but required them after washingto return to work at their machines.Kelly, a mechanic in Trzaska'sdepartment at the time of his discharge but an overseer in the gillingdepartment at ,the time of the hearing, testified that it was Trzaska'spractice after washing, to put on his hat and coat and stand in thedoorway ready to leave as soon as the, 3 o'clock bell rang.. Kellytestified further that he had no knowledge as to whether this was a23 In January 1937 a union committee called on Poss in Cleveland in regard to thedischarges of Watson,Russo,and Vogelsong.Poss agreed that Watson's discharge hadbeen too severe and consented to give him employment at the Annevar plant but refusedto reemploy Russo and VogelsongWatson was thereafter hired at the Annevar plantinFebruary 1937.The problems arising from the refusal to reinstate him after 'thethree-plant strike will be dealt with below in connection with a consideration of thecases of other employees who were not reinstated at that time THE CLEVELAND WORSTED MILLS COMPANY561common practice among oiler boys. Sam Smith, night foreman atthe time of Trzaska's discharge, testified that on three separate occa-sions on coming to work at about 10 minutes to 3 o'clock p. m. hefound Trzaska with his hat and coat on ready to go home;'that onthe third occasion he warned Trzaska that he would be discharged ifthis practice did not stop, and that he reported these occurrences to\Trzaska's foreman, Godley.Godley testified that he had noticedTrzaska and other employees standing around the door before quit-ting time; that he had been censured by Superintendent Frank forpermitting this practice; that he had spoken to Trzaska and otheremployees about it, asking them to desist; and that thereafter theviolations were less noticeable for a few days.Trzaska admitted that on the day before he was laid off he andfive-other oiler boys had been noticed by Frank standing in the door-way before quitting time.At the beginning of the hearing Frankwas called for cross-examination by Board counsel.He was notcalled by the respondent nor did he testify concerning Trzaska'slay-off..From the above testimony and all the surrounding facts and cir-cumstances we°find, as did the Trial Examiner, that in the springof 1937 it was the practice of some of the employees on the first shiftready to depart before the quitting bell rang, and that this practicewas against the respondent's known rules; that among the moreflagrant of these offenders was Trzaska; that he had been. warnedseveral times by his superiors, about this violation of the rule priortoApril 17, 1937, and ordered to desist from it; that on April 16he was at the door with other employees before the quitting bellrang and was seen by George Frank, the department head; and thatthe next day Frank laid him off for 2 weeks as a disciplinary measureto stop the violation of this rule.When at the end of the disciplinaryperiod Trzaska was told by Frank that the latter could not use him,no reason was given for,such action.The reasonable inference hereinfound to be the fact is that by that time Frank had become cognizantof Trzaska's union activities and refused to reinstate him for thatreason.Trzaska's activities in behalf of the T. ' MT. 0. C. beganshortly before his lay-off and continued after April 17.We find that the respondent, by refusing to reinstate Trzaska on orabout May 1, 1937, discriminated in regard to his hire and tenureof employment, thereby discouraging membership in the T. W. 0. C.,and interfering with, restraining, and coercing its employees in theexercise of the rights guaranteed in Section 7 of the Act.Henry Badaczewskiwas an oiler in the combing department at thetime of his discharge on or about April 30, 1937.He joined the481039-42-vol43-362I 562_DECISIONS Or NATIONAL LABOR RELATIONS BOARD'1':of the organizing committee headed by Trzaska.Part of Badaczewski's duties involved the removal of worn brushesfrom a bench.These worn brushes were normally placed on thebench by the mechanic under which each oiler worked.Badaczew-ski'smechanic was Lennox Smith.However, Badaczewski occa-sionally also took orders from James Spencer, who, in addition to,acting as mechanic, served as an assistant, to Godley, foreman inthe department.On April 30, 1937, Badaczewski, finding a numberof worn brushes on his bench which he believed had been put thereby Spencer, felt aggrieved because he thought that Spencer .shouldhave given these brushes to his ' own oiler boy.Badaczewski there-upon, according to his own testimony, went to Spencer and "toldhim where to get off, using obscene language. Spencer replied, "Iwill take care of you," and shortly thereafter Badaczewski was toldby his foreman, Godley, that he was being discharged because of thatincident.Badaczewski testified that he had been taunted by Spencer in thepast and criticized by him because of his union activities.Never-theless, under the circumstances, we are convinced, and find, as didthe Trial Examiner, that Badaczewski was discharged because of theuse of obscene language to his supervisor and the refusal to performhis duties, and not because of his union activities.-D. Other interference, restraint, and coercion at Cleveland beforethe strikeThe commencement of organizational activities by the T. W. O. C.at the Cleveland plant was -met by the respondent, through its presi-dent,- Poss, and supervisory employees, ' with immediate manifesta-tions of hostility in addition to the discharge of Trzaska abovementioned.Upon one occasion, when the T. W. O. C. was passingout handbill's outside the plant, Poss, at a meeting of the committee-men of the E. R. P., stated that "them radicals were outside passinghandbills" and that union officials "were getting high salaries; theydid not have to worry about their jobs." 24During this periodFoster, night foreman in the yarn department, admittedly asked anemployee, PercyWaite, whether he belonged to the C. I. 0., and,after receiving a reply in the negative, said, "I am glad."Badaczew-ski testified that Spencer, assistant to the foreman in the comb-ing department , upon whose recommendation Badaczewski wasdischarged, used to "kid" him about his union activities, constantlyinquiring how many members Badaczewski had signed up. Although24These facts were testified to by an employee, 'Clifford Uridel. ' Poss, when askedwhether he had made the statements attributed to him by Uridel, replied "I don'tknow the chap,"thus neither denying nor,affirming the statements THE CLEVELAND WORSTED MILLS COMPANY563Trial Examiner, Badaczewski's testimony in this regard, which isconsistentwith other credible evidence of unfair labor practicesengaged in by, the respondent through 'its supervisory officials.George Pryor, general superintendent of the plant, sharply. repri-manded Rose Miller, an employee representative under the E. R. P.,allegedly for soliciting for the T. W. O. C. on company time.How-ever, he admitted that E. R. P. elections and meetings were held oncompany time and, property.Rose Miller testified that Pryor alsotold her that'he had evidence that she had "not been loyal to thecompany," and that accordingly she and Pryor could "no longer bePryor denied making these statements, but we creditMiller's testimony, as-did the Trial Examiner..During April there began to be defections from the E. R. P. to theT.W. O. C., on the part of leading employee representatives in theE. R..P., including Tom O'Brien, chairman of the Employees' Council.This circumstance, together with the fact that decisions of the UnitedStates Supreme Court sustaining the constitutionality of the Act wererendered'25 threatened the continuance of the E. R. P. and causedthe respondent to take steps to insure the continued operation of theE. R. P. O'Brien testified that at a meeting of the E. R. P., afterseveral unsuccessful attempts ,had been made, to obtain higher wagesand better working ,conditions, he announced that' there would be nomore meetings ; that thereafter, when Poss asked him whether he washolding meetings, he (O'Brien) raised the question of the legality ofmeeting on company time and property 'in view 'of the'court decisionssustaining the constitutionality of the Act; that Poss replied that hewould see his attorney; and that about a week later Poss, stated tohim, O'Brien, "The Employees Representation Plan will stand fire andwater.You just go on and have your meetings, I am back of youAt about this time the respondent posted a notice to its employeesasserting that the Supreme Court decisions did not render the E. R. P.illegal.That notice (including capitalization and underscoring) readas follows :Since the action of the Supreme Court on Monday upholding thevalidity of the National Labor Relations Act (commonly knownas the Wagner Act), reports have come to us from some of ouremployees that they are being told they must join a labor organiza-tion and that their independent association known asEmployeesRepresentation Planis illegal.Any such statements are entirely false.The Supreme Courtdidnotdeclare that independent employee associations are illegal.7-National Labo? Relations Board v. Jones & Laughlin Steel Corp.,301 U.S 1, andcompanion cases 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDtre It merely,upheld the validity of the Wagner Act, the terms ofwhich we have always complied-with.The act itself does NOT make it illegal for employees to forman independent organization of their own, as the wording of thelaw clearly shows.We particularly call to your attention thefollowing provision of the law as to employees' rights :"Sec. 7-Employees shall have, the right to self-organization,'to form, join, or assist labor organizations, to bargain collectivelythrough representativesof their', own choosing,and to engage inconcerted activities, for the purpose of collective bargaining orother mutual aid or protection."The right ofanygroup of employees to form a labor organiza-tionof their ownwas clearly expressed in the Report of the HouseCommittee on Labor at the time of, the enactment of the law.That,report stated :I"Nothing in the bill prohibits the formation of a companyunion, if by that term is meant an organization of workers con-fined by their own volition to the boundaries of a particular plantor employer."And President Roosevelt himself, when he created the Auto-mobile Labor Relations Board,-went on record as saying :"The Government makes it clear that it favors no particularunion or particular form ofemployee organization or repro-sentation."-The management wishes to make it clear that there is nothing inthe law, nor in the policy of this company, that makes it necessaryforanyemployee to joinanyorganization in order to work in thisplant.O'Brien testified further that at a meeting with Poss and Rhodes,secretary of the respondent, subsequent to the posting of the abovenotice, the three of them discussed the advisability of renting a hallfor E. R. P. meetings and that Poss said, "You rent a hall outside,and get anything you want.My pocketbook is wide open to you aslong as you will take care of it, as long as you keep this thing fromgoing the wrong way." Poss denied in substance O'Brien's testimonyas set out above, stating that he never discussed at all the legalityof the E. R. P. Rhodes, secretary of the respondent, admitted dis-cussing the problem of a meeting place for -the E. R. P. with Possand O'Brien, and did not refute O'Brien's testimony as to the state-ments made by, Poss at this discussion.As stated above, the TrialExaminer commented on Poss' lack of frankness and sincerity. Forthis reason and, in view of the contradictions between the, testimonyof Poss and Rhodes, and the posting by the respondent, of the noticedefending the legality of the E. R. P., we credit, as did the TrialExaminer, the testimony of O'Brien set forth above. THE CLEVELAND WORSTED MILLS COMPANY565Despite Poss' efforts to keep the E. R. P. alive, it ceased to functionin about April 1937.Although no formal action disbanding theE. R. P. was ever taken, it held no meetings after the end of April.Under all the circumstances, we find that, taken in its entirety,the conduct of the respondent described above, including Poss' re-marks to the E. R. P. committeemen, Foster's inquiry and remarktoWaite, Spencer's bantering and inquiries of Badaczewski, Pryor'sremarks to Miller, and Poss' attempt to keep the E. R. P. alive, wascoercive, and that the respondent by such conduct interfered with,restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.E. The strikes1.The Ferrell 'case and the Redfern strikeRaymond Ferrell was aweigh boy at the Fedfern plant in May1937.Early in 1937 he was chosen chairman of the grievance com-mittee of the Redfern Local of the T. W. O. C. and thereafter metwith the management in that capacity.About 3 or 4 days prior to May 18, 1937, Ferrell was' instructed byhis foreman, Don Watson, to "line up plates" on machines not thenbeing used.This task was to be done by Ferrell in his spare timefrom his regular duties.Within the next 3 or 4 days his foreman,-not satisfied with his progress on this task, urged Ferrell to "snap outof it."On May 18 Watson again spoke to him about this task andFerrell replied that he had not had time to finish it, adding "I willget it done when I get God damn good and ready."Watson there-upon discharged him. Ferrell appealed to Gordon Shooter, Watson'ssuperior, and Kaye, manager of the plant, but both upheld Watson'saction.Upon Ferrell's subsequent return to work under circum-stances set forth below, he admitted to Leslie Williams, a foreman-at the Redfern plant, that he had deliberately failed to complete thejob of "lining up plates."We find as did the'Trial Examiner, thatFerrell was not discharged because of his union activities.On the evening of Ferrell's discharge the Redfern local met andvoted to strike unless Ferrell was reinstated.Kaye refused to re-instate him and a strike was called. Joseph R. White, Field Directorof the T. W. O. C., then called on Poss in Cleveland and they agreedthat the strike at the Redfern plant would be called off and thatFerrell would be reinstated.At the conclusion of this conference,White told Poss that, he would like to meet with him and talk overthe situation at the Cleveland plant, whereupon Poss responded thatif there were "any strings" on'the Redfern settlement, he would with-draw assent thereto. 'White assured Poss that there were no "strings"to the settlement and that he would immediately call a meeting of thehI 566DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion and advise the employees to return to work provided thatFerrell was reinstated. In accordance with this agreement, the em-ployees at Redfern returned to work after a 3-day strike and Ferrellwas reinstated.2.The three-plant strikea. Its causesOn the day when the Redfern employees returned to work, Whitetelephoned to Poss and requested a conference to discuss "the Cleve-land- situation."Poss asked White to write a letter, setting forthwhat he had in mind. There ensued an exchange of correspondencebetweenWhite and" Poss in which White in effect requested a con-ference with Poss for the purpose of negotiating an agreement withthe respondent covering its three plants and in which Poss, evadingthe issue, kept insisting that he be informed of the complaints whichWhite wished to discuss and assuring White that he would then in-vestigate the complaints, reach a decision thereon, and give White areply.Poss' letters were obviously purposely evasive.However, theUnion did not claim to and apparently did not represent a majorityof the respondent's employees either at the Cleveland plant or atthe combined three plants and the respondent was not thereforelegally obliged to bargain with the Union.White, during the period of this correspondence, kept the unionmembers informed of his lack of progress in negotiations and priorto June 20 there were rumors at the three plants that a strike mightbe called.On June 20 at a meeting of the members of the Unionat the Cleveland plant attended by representatives of the Redfernand Annevar plants,26White read the exchange of correspondencebetween Poss and himself and recommended the calling of a strike,telling the employees among other things, that "because of Mr. Poss'letters [he] was convinced a strike was the only way to sit down andtalk.,to [Poss]."The members accordingly voted to and did strikeon the following morning, June 21.,White testified that at the meeting" of June 20 he recommended astrike because of "mainly, the discharge of our people, the adjust-ment he made with the loom fixers and the changing of workers fromone job and one shift to another."The record, however, does notsupportWhite's testimony that the respondent bargained with theloom fixers in order to win them away from the T. W. O. C., noris there any evidence to show a shift of workers from one job orshift to another in order to discourage activity on behalf of theT. W. O. C. Furthermore; White never in any,of-the correspondencebetween himself and Poss indicated that the T. W. O. C. was"These representatives had been instructed by their respective locals to cooperatewith the Clevelandlocal andvote for a strike if the Clevelandlocal so voted.I THE CLEVELAND WORSTED MILLS COMPANY567aggrieved because of the respondent's unfair labor practices. In allof.White's letters, the matters mentioned as subjects for discus-sion were wages, hours, 'and working conditions, and a collectiveagreement with the T. W. O. C. Although, as we have found above,the respondent did engage in unfair labor practices by dischargingtwo employees at the Redfern plant in November 1936 and one at theCleveland plant in April 1937, by dominating, interfering with, sup-porting, and encouraging labor organizations known as the E. R. P.,and by disparaging the T. W. O. C. and discouraging activities ofthe employees in its behalf, none of these unfair labor practices wasmentioned in the correspondence between White and Poss whichprecipitated the strike.None of them occurred during the periodof this correspondence and none of them was stressed in the meet-ing at which the strike vote was taken.Under all the circumstances,we. find, as did the Trial Examiner, that the strike was not causedby the respondent's unfair labor practices .21b.Unfair labor practices during the strikeSeveral days after the commencement of the strike the respondentsent to each of the Cleveland employees a letter, enclosing his paycheck, referring to the pickets as "strangers,"and falsely statingthat only 11 of them were employees of the respondents;it remindedthe employees of the failure of another strike which occurred in1934 and requested them,,if they desired to return to work, so toindicate on an enclosed blank.Thereafter the respondent,throughits supervisors and other employees,solicited strikers to return to'work-and in some instances threatened them with loss of their jobsif they did not return.Although the agents alleged to have madethese threats denied doing so, we find their testimony unconvincingas did the Trial Examiner.The respondent also, through its officials and supervisors, on anumber of occasions made insulting or disparaging remarks to pick-ets.Victoria Santin testified that on the first day of the strikewhile she and other strikers.were passing out T. W. ,O: C. applica-tion cards,Pryor, general'superintendent, told the assembled girlsto pay no-attention to the group passing out application cards.Although Pryor denied that he made such a statement,we creditSantin's testimony,as did the Trial Examiner.On one occasion,according to Duber, an organizer for the T. W. O. C.,Poss, uponseeing him,Duber, on the picket line said to him, "You dirty bum;you are the cause of all this trouble." 28On another occasion Poss27Cf.Matter of RepublicCreosotingCompany, et al.andCreosoteWorkers Union,Local1V020483, 19 N L. R B 267;Matter of The Ohio Calcium Companyand)UnitedBieck & Clay Workers of America, Local669, A F. of L, 34 N. L R B 91718When asked whether he made this statement to Duber, Poss testified, "Well, hesaid, 'Good morning, scab,'and I guess I had to answer him " Poss denied,'however, 568DECISIO'NS_OF NATIONAL LABOR RELATIONS BOARDaccosted Badaczewski on the picket line, called him a rat, and sworeat him. Jim Graham, a foreman, during the strike told an employee,Esther Barnett, who was wearing a C. I. 0. button, "I would notbe caught wearing one of the damn things." Joe Bauza, anotherforeman, spoke to Bertha Janiewzewski on the picket line, askingher to return to work. Janiewzewski testified that when she refused,Bauza called her a "bitch."Bauza denied making this statement;however,we credit Janiewzewski's testimony, as did the, TrialExaminer.We find 'that the respondent by the acts and statements aboveset forth interfered with, restrained, and coerced its employees inthe exercise of the rights guaranteed in Section 7 of the Act.Pursuant to a petition filed by the Union about 2 weeks afterthe commencement of the strike, and upon the consent of the respond-ent, separate elections were conducted at the Cleveland and Red-fern plants on August 20, 1937, under the auspices of the Board'sRegional Director.19The Union won the election at Redfern but lostat Cleveland.The strike.was then called off at the Cleveland plantat a meeting held about August 23,30 and was called off at the Anne-yar plant about a day later. The strike continued, however, at theRedfern plant until about September 22, 1937, at which time therespondent entered into a written contract with the Union on behalfof the Redfern employees.'Although, as we have found above, the respondent engaged inunfair labor practices during the strike, we do not agree with theTrial Examiner that such unfair labor practices prolonged the strike.Upon the entire record, including the fact that the_ strike'was calledoff almost immediately when, the Union lost the election at Cleve-land and when a written contract was negotiated at Redfern, wefind that the strike was not prolonged by such unfair labor practices.F. The effect of the settlement agreement of May '1938 upon thealleged discriminatory refusal to reinstate strikersThe complaint, alleges that after the termination of the three-plant strike the respondent refused to reinstate a large number ofthe strikers at each of its three plants, thereby discriminating inregard to the hire and tenure of employment of -these employees.The respondent advances as a defense to this allegation the factthat on May 7, 1938, a settlement agreement was entered into bythat he told Duber that he was the cause of all the troubleWe credit the testimonyof Duber inthisrespect,as did the Trial Examiner" It was conceded by the respondent that the Union represented a majority of theemployees at the Annevar plant.10 The Cleveland plant had reopened on July 12 and by August 23 was operating withalmost as many employees as it could then use. THE CLEVELAND WORSTED MILLS COMPANY569the T. W. 0. C., the respondent, and counsel for the Board. Thisagreement provided for the settlement of all allegations in an amendedcomplaint against the respondent issued by the Board on May 7,1938, and further provided for the withdrawal by the T. W. 0. C. ofthe charges upon which the Board's complaint- had been issued.Byits terms the respondent was to pay certain stated sums of money tonamed employees and post a fund of $500 to meet all other outstandingclaims.The agreement further provided :-With reference to reinstatement of complainants [personsnamed in the Board's complaint of May 7, 1938] included above,it is hereby stipulated that only for the purpose of establishing abasis to apply to reinstatement the. same shall be dependent upondepartmental seniority and on the basis of the particular job heldat the particular plant at the date of last employment with theRespondent.Wherever one employee now employed by therespondent 'in a particular job or operation, or an applicanttherefor or a former employee therein, is junior in seniority inaccordance with the above rule, to another employee representedby said Committee [the T. W. 0. C.] and who formerly hadperformed the same job or operation, the employee, applicant,or former employee of longer seniority shall be immediatelyemployed at'his old position.Where work is not now availableon the above basis, such reinstatement shall be made by reem-ployment in accordance with the above seniority rule as workbecomes,' respectively available for such employees, applicants,or former employees, at all plants, and without discriminationas to union or non-union membership. This provision with ref-erence to reinstatement is intended to be applicable to allemployees, including those represented by said Committee, irre-,spective of whether they have heretofore filed charges andwhether or not they are entitled to immediate reemployment.Nothing herein contained is intended to limit Respondent's fullright to retain, discharge or lay off any employee after beingreturned to work provided membership or non-membership inthe union is not the cause thereof, nor shall any employee afteror because he has been so returned to work in the ClevelandMill have any superior right to any other employee of said mill.The agreement further provided that the respondent should post anotice that it would comply with the provisions of Section 7 of theAct.The Board approved this agreement on May 10, 1938.It is not disputed that the respondent posted the notice and paidthe sums of money called for by the agreement.However, the recordleaves no doubt that the respondent failed to comply with that por-tion of the agreement providing for the reinstatement of its em- 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees.As shown above,the agreement provided that the basis forreinstatement should "be dependent upon departmental seniority"and that the person with greatest seniority should be chosen, for, anyavailable opening displacing any personwithless seniority occupy-ing the former position of the person with greater seniority.Poss,president of the respondent,and Masgay,the respondent's employ-ment manager,who were responsible for complying with the terms ofthe settlement agreement,both admittedthat theymade no attemptsubsequent to the agreement to reinstate,the strikers on a senioritybasis.Indeed, the respondent in its brief does not argue that it com-plied with the settlement.It argues,however, that the clause in thesettlement agreement providing that"with respect to the reinstate-ment of any such employee said withdrawal[of charges]shall notin any manner prejudice his right hereafter accruing hereunder toreinstate his charge for failure of the respondent to reinstate him ashereinbefore provided"restricts' each employeeto his rights underthe agreement.This contention is clearly without merit.The Boardhas heretofore held that,although pit is not bound by settlementagreements,where such agreements have been entered into with theapproval of the Board or its agent, the Board will normally, in orderto effectuate the policiesof the Act,give, effect to such,agreements'and refrain from consideration of the unfair labor practices whichthe agreements purport to settle.31The Board,however has also heldthat it will not effectuate the policies of the Act to refrain from con-sidering the unfair labor practices unless the agreement has, in fact,been complied with by the employer.32Where, as in this case, therespondent has deliberately violated the terms of the settlementagreement,itwill not effectuate the policies of the Act for the-Boardto give effect to any portion of that agreement. 'We find that thepolicies of the Act will best be effectuated by a decision on the meritsof the issues raised in the complaint.G. Diseriminato7'y refusals to reinstate strikers1.Evidence indicating''a discriminatory rehiring policy at Cleve-land; the respondent's defensesThe complaint as finally amended alleged that the respondent dis-criminatorily denied to or delayed reinstatement of 112 of the strikers31Matter of Simplicity Pattern Company,Inc.andL W.Butler, et al,16 N. L. R. B.291,;Matter of Shenandoah-DivesMining Company v,InternationalUnion Mine, Milland Smelter Workers,11 N. L. R B 885.32Matter of Chicago Casket Company v Casket Makers Union No.19306, 21 N. L. R B.235;Matter of Phillips Petroleum Company v. Oil Workers International Union, LocalNo 212,23 N. L R B 741;Matter of Chambers CorporationandAllied Stone Mountersand StoneProcessorsInternational Union, Local No.36(A. F of L ),21 N. L. R. B 808.The Board's position in this'respect has been uniformly sustained by the courtsN. L R. B.V.Kohen-Ligon-Polz, Inc,128 F. (2d) 502 (C. C. A 5) ; N.L. R. B. v Hawk & Buck,120 F.(2d) 902(C. C. A. 5) ;Canyon Corp.v.N. L. R. B.,128 F.((C. C. A. 8). THE CLEVELAND WORSTED MILLS COMPANY571at the Cleveland plant.During the hearing, the complaint was dis-missed without objection as to 29 of them, leaving 83 to be consid-ered herein.Upon the termination of the strike on August ^23, 1937,a committee of the T. W. O. C. called upon Poss, advised him that thestrike had been terminated, and requested that the strikers be re-instated.Poss advised the committee that the strikers should makeindividual applications for reinstatement at the employment office.Each striker hereinafter considered thereafter did make applicationfor reinstatement.Prior -to the strike in June 1937, the respondent employed at Cleve-land an all-time peak of 2,124 employees.On August 21, 1937, justbefore the strike was called off, only 1,425 were working.By the endof the following week 1,559 employees were working and employmentthereafter fluctuated with as few as 828 working during the weekending September 24, 1938, and as many as 1,872 working during theweek ending November 11, 1939. It is clear, therefore, that the re-spondent could not have reinstated all the strikers even had it desiredto do so.33However, the respondent subsequent to the strike and sub-sequent to the application of strikers for reinstatement, had a sub-stantial turnover in employment and hired a number of new em-ployees and many, former employees who had not been working forat least several months before the strike to perform work which hadtheretofore been done by the strikers.On August 23, the date upon which the strike was called off, thenames of the strikers who had not prior to that- date returned towork, were removed from the pay roll. Both Masgay, the employ-ment manager, and Helen Borski, the respondent.'s efficiency expert,testified that it was customary for the respondent to remove from itspay roll and place on an inactive list the names of all employees whohad not worked for as long as 3 months.Kowallek, the paymaster,testified that it was customary to remove from the pay roll the namesof persons who had not worked for 4' or 5 weeks. In any event itseems unlikely that the respondent would have chosen the very daywhen the strike was called off as the propitious time for removingthe names of strikers from its pay roll were it not intent on dis-criminating against them for their refusal to work during the strike.That such was the respondent's intention is indicated by numerousstatements made by representatives of the respondent to the strikingemployees during and after the strike."Since the strike had neither been caused nor prolonged by the respondent'sunfairlabor practices,the respondent was, of course,not obliged to displace with strikers thoseemployees who had been hired during the strikeThe strikers ceased work in connectionwith a current labor dispute,however, and therefore remained employees within themeaning of Section 2(3) of the Act.N L R Bv.Mackay Radio and Telegraph Co,304 U-S.333.But, whether or not they remained employees,they are protected underthe Act from the respondent's discrimination against them for having participated inthe strikeN L R B v. Phelps Dodge Corp,313 U. S. 177. 572DECISIONS OF 'NATIONAL LABOR RELATIONS BOARDAnn Hlavsa testified that when she applied for a job, Masgay toldher that she "couldn't have a job because [she was] on the blacklist."Mary Shefski testified that she applied for reinstatement on numer-ous occasions and that on one of, these occasions, Masgay told herin the presence of several other applicants "... you are for theUnion.Well, let the Union- get you a job." Frances Wesoloskiapplied for a job on several occasions. In regard to one of thoseoccasions, she testified, "She [Masgay] was sore at me, and she saidbecause I was on the picket line she would not give me, my job."John Karpovich testified that he applied for reinstatement on severaloccasions and.that on one of these occasions Masgay told him thathe could not get a job with the respondent, that he asked why, andMasgay replied, "Because I see you a lot of times on the picket linemarching on the street.You cannot get no more job here. Don'tcome here.Don't bother here.You have got to look' for anotherjob."StellaRomanek testified that when she applied for her job -shortly, after the termination of the strike, Masgay "told me I was astriker, I was in the picket line, so there is no work for me."MargaretSzalek testified that she applied for reinstatement shortly after thetermination of, the strike and that Masgay "says she hasn't no jobfor me, because I was not go to work when they called me." CarolineBednarz testified that upon applying for her job, Masgay told her,"no got a job, because I quit that time."Angela Wershylo testified that shortly after the termination of thestrike she applied- for reinstatement to Masgay but without success;that she later applied to Poss, in Masgay's presence; that PossaskedMasgay what Wershylo's record was and Masgay replied"pretty good"; that Poss thereupon instructed Masgay to send forllrershylo when she was needed; that Masgay then told Poss thatlershylo "was on duty on the picket line. She was from early inthemorning until late at night every day"; and that Poss thenturned,toWershylo and said,""My dear lady, if you are stinking forthe people outside, the mill instead of the people inside the mill,then, for me, I will tell you the truth; you better go to the Union,and let the Union give you a job."Thomas Wesoloski testified that after the termination of the strike,he applied to his foreman, Edward Miller; for reinstatement and "Mil-ler told me if I had not been on the picket line I would have been work-ing, and he 'told me that I had been blacklisted and I would neverget my job back in that department."Masgay, Poss, and Miller denied all the statements attributed tothem.In view of the unreliable character of Poss' testimony, men-tioned above, and the unfair labor practices in which, we have foundthat the respondent engaged before and during the strike, especially THE CLEVELAND WORSTED MILLS COMPANY573its threats to employees that they would lose their jobs it they didnot return to work during the strike, we do not credit these denials.We find, as did the Trial Examiner, that Masgay, Poss and Millermade the statements attributed to them by the witnesses whose testi-mony is discussed above. In addition to the statements set forthabove, the respondent, through Masgay, reproved a number --of, theemployees who applied for reinstatement for not having returnedto work when they were sent for during the strike.34The foregoing evidence establishes the existence of a discriminatorypurpose on the^,part of the respondent to deny, reinstatement tostrikersas a class.That purpose appears to have been effectuated,for the record affords a substantial number- of instances in whichapplications of strikers 'for reinstatement were passed over and thejobs which they had performed prior to the strike were given tonew employees or,to persons who had once been in the respondent'semploy but who were riot on its pay roll when the strike began.At this point we turn to.the consideration of a number of generaldefenses asserted by the respondent.'a.Alleged selections on efficiency basis,The respondent contends that subsequent to the strike it reinstatedstrikers and hired former employees on the basis of their relativeefficiency.It introduced evidence to show that some of its employeeswere rated A, B, and C in descending order of efficiency.However,itdid not show when these ratings were made and, for the most,.they were apparently not made until after the 1938 settlement agree-ment when Employment Director Masgay, who was in sole charge ofreinstating the strikers and hiring former, employees, interviewedsome of the overseers and foremen in regard to the relative efficiencyof the employees working and those who had not been reinstated.In view of this fact and because the respondent's demonstratedhostility toward the strikers may, to some extent, have influenced. theratings which' it gave the strikers, we do not accord the ratingsmuch weight. .Nevertheless, solely for the purpose of determiningwhether the respondent's contention is otherwise supported by therecord, we shall assume that the ratings were made in good faith.Almost half the strikers and former employees were not ratedand for this reason it is impossible to determine accurately the; weight,if any, given by the respondent to efficiency ratings in selecting'" The respondent during the strike had sent letters to all its employees requestingthem to return to work, and it apparently regarded all those who did not return duringthe strike as strikers.ewe, too,shall herein refer to all such persons as strikers,,withoutregard to whether their absence from work during the strike was occasioned by their_participation in the strike or by some other reason.- 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees for reinstatement or reemployment.Although both Mas-gay and Poss testified that after the May 1938 settlement agreementthe strikers were' reinstated on the basis of their efficiency, this testi-mony is refuted by other evidence introduced by the respondent.Acomparison of the 40 strikers whose jobs we find,infra,were filledby new or former employees subsequent to their applications forreinstatement shows that as frequently as not strikers with relatively"low efficiency ratings were offered reinstatement prior to strikerswith higherratings.35Moreover,a former employee rated C, wasemployed in preference to a striker, rated B and another unrated.31Although the record does not affirmatively show that other formeremployees with relatively low ratings were- hired in preference, tostrikers -with higher ratings, it does show that unrated former em-ployees were hired in preference to 2 strikers with A ratings 37 andin preference to 14 strikers with B ratings.SBOnly in the cases of 4strikers 39 does it affirmatively appear that their jobs were filled solelyby former employees with higher ratings.We note also that formeremployees with B ratings were hired in preference to 6 strikers withB ratings.40Under all the circumstances therefore, we are of the opinion, andfind, that the respondent's contention that it reinstated the strikersand hired former employees on the basis of their relative efficiency isnot supported by the record.b.Alleged policy of employinglearnersAfter the strikers had applied for reinstatement, the respondenthired many persons whom it called "learners" to do work which thestrikers had formerly done.The respondent contends that it hasalways followed, a policy of employing "learners" even when some ofits skilled employees are laid off, for the asserted reason that one large15On the only operations where by,reason of differences in the ratings of, these strikersa comparison is possible,the strikers were offered reinstatement in the following orderCombing Department, gill box operators.(1) Szalek, rated C; (2) Kalinowski,rated B(3)Urban, rated B ;(4)Zablotna,ratedC..Drawing Department,gill box operators:(1) Pritchard,rated A;(2)Wesolowski,rated B.Twisting Department,cap twisters(1)Godliewski, rated B,and Kubera,rated C, offered reinstatement on same day,(2)Wojcik,,rated C ;(3)Sanik,rated BasWesolowski and Marunski,respectively37A former employee, Mary James,nnrated, was employed in preference to the strikerFlorence Pritchard, rated A ; and a former employee,Catherine Papez, unrated, wasemployed in preference to the striker Rose Miller, rated A. Since Papez worked for onlyabout 6 weeks and a striker,Yogler, rated B, was thereafter hired in preference toMiller, «e have not considered Miller as one of the 40 strikers whose lob,was_,taken' bya former or new employeeaxKalinowski,Urban,Wesolowski,Godliewski,Sanik,Vogler, Papay,Burke; Sharwark,Katherine Wojcik,Barnett,Kosmider,Bogucki, and Osiecki -39 Stella Conde(admittedly a "good employee"after being reinstated),Szalek, Zablotna,and Small"Kalinowski,Urban, Skoda,Tom Wesolowski,Godliewski, and Sanik. THE CLEVELAND WORSTED MILLS COMPANY575order may increase the volume of its business to such an extent thatan, entire new shift of employees may be needed for a short period oftime and the respondent must have a surplus of trained workers inthe community.A "learner" is a new' employee who, by reason ofhis inexperience, is unable to perform his tasks with normal efficiency.He is in all cases paid a flat rate until he reaches normal efficiency, atwhich time he is paid on a piece-rate basis or at a higher hourly ratethan that at which he had worked as a learner. The respondent neverhad any set quota for learners or any definite policy for hiring them.In view of the fact that at the time the strike was called the respondenthad in its employ an all-time peak number of employees and the numberof employees working subsequent to the strike was drastically reduced,a large surplus of employees was already available and it was obviouslynot -necessary for the respondent to employ new applicants as learners.c.Employment of former employeesSome of the jobs which would otherwise have been available forstrikers upon the termination of the strike were, after applicationfor reinstatement by claimants herein, given to former employees who,for reasons not appearing in the record, had been removed from therespondent's pay' `roll prior to the strike.The, respondent contends inits brief "that employees rehired in most instances were persons ofunusual skill or ability and in many instances with long histories ofprevious employment with the respondent."As to their ability, it istrue that a somewhat larger percentage of former employees hired afterthe strike than strikers received high ratings.However, as statedabove, we do not accord the efficiency ratings much weight, nor didthe respondent do so in selecting employees subsequent to the strike.As to, the claimed long histories of previous employment of the formeremployees, it is noted that the respondent' contends that it has neverof the strikers likewise had long histories of previous employment withthe respondent.Thus it nowise appears that former employees as aclass were objectively preferable to strikers, but, on the contrary, absenta purpose to discriminate against strikers, the latter class had theadvantage of more recent experience and familiarity with the respond-ent's operations.d.ShiftsThe respondent argued in its brief that there were no available jobsafter' the strike for 15,named strikers, who are, claimants herein'41"Louise Batic,Mary Blazekovich,Joseph Cadek,John Deveraux,Anna Hlavsa, JohnKarpovich, P. H. Flaherty, Helen Krych, Eva Papay, Florence Pietrzak, Florence Pritchard,Theresa Sharwark,Helen Skoda,Pauline Sushinsky,and KatherineWojcik. 576DECISIONS OF NATIONALLABOR RELATIONS BOARDbecause no new or former employee was hired for any of the particularshifts on which such claimants worked prior to-th6 strike .42The respondent not infrequently transferred its employees from oneshift to another both before and after the strike.43Moreover,a, num=ber of theclaimantswere offered and accepted jobs on shifts otherthan those on which they had worked prior to the strike.44 ,In general,there appears to be no reason why an employee working upon a given,operation cannot perform his work equally well upon any, shift. In:determining whether or not a claimant was discriminatorily deniedreinstatement to an available job subsequent to the strike, we'shall; inaccordance with the respondent's common practice, consideras avail-able any job involving the same operation in the, same department,without reference to the shift upon which he worked prior to the strike:2.General conclusions concerning the respondent's reinstatement policyand' the discriminatory refusal to reinstate strikersWe have found that although the respondent engaged in unfairlabor practices both before and during Ithe three-plant, strike, thestrike cannot fairly be said to have been caused or prolonged thereby.It follows that the respondent was under no obligation at the closeof the strike to make room for returning strikers by dismissing personshired during the strike to take their places.45But the respondent wasrequired to refrain from discriminating against' strikers because oftheir participation in the strikersThe record clearly shows that the respondent through its supervisoryand other employees during the strike threatened some of the strikerswith the loss of their jobs if they did not return to work; that imme-diately upon the termination of the strike the names of all the strikerswho had not by that date returned to work were removed from therespondent's pay roll; that thereafter the respondent through its pres-ident, its employment director, and one of its foremen made-manystatements to applicants for reinstatement indicating its resentmentthat the employees had not returned -to work during the strike andindicating' its intention not to reinstate such employees for that rea-43As to threeclaimants,Barnett, Sushinsky, and Conde,who were offered employmenton shiftsother than those-on which they had worked prior to the strike,the respondentargued,inconsistently, that it hadnot discriminated against them because the jobsoffered themwere not "substantiallydifferent", from the jobs on which theyhad previouslywoi liedd3The following claimantswere so transferred :Szalek,Endrzewski, Kosmider, Lojewski,Frank Mozik,Papay,KatherineWojcik, Beilen, Perek,Janiewzev,ski, Santin, and Kral44 This type of information is not availableas, to all theclaimants.However, it doesappear from their respectiveemployment cards that the following were reinstated todifferent shifts : Burke,Sharwark,Kosmider,' and Wolski.,45N. L. R B. v. Mackay Radio fTelegraphCo, 304 U. S 333.0N. L. R. B v The (food Coal Company,110 F. (2d) 501, (C. C. A.'0)Wilson ikCompany v. N. L.R. B., 124 F.(2d) 845(C. C. A 7).'1 JTUE-CLEVELAND WORSTED MILLS COMPANY577'criminate against the strikers as a class because they refused to' wor'during the course of the strike.--As we have indicated; the respondent, despite applications for-'re-instatement filed-- by a substantial number of claimants, thereafterhired new or former-employees to do the work which the claimantsweredoing when the strike was called.We have, moreover, fully consideredthe general defenses asserted by the 'respondent.We are of the` opin-ion, and find, that'the circumstances create,aprima facieshowing that-strikers whose applications for reinstatement were passed over in favorof new or former employees have been discriminated against by therespondent because they refused to work during the strike.We here-inafter consider specific defenses asserted in connection with the casesof such strikers.3.Specific defensesThe jobs of 43 of the 83 Cleveland claimants herein considered werenot, subsequent to the filing of applications for reinstatement by suchclaimants, filled by new or former employees.47 ' There has been noshowing, therefore, that the respondent has discriminated in regardto the reinstatement of these 43 employees, and we shall,dismiss the - 'complaint as,to all but 3 of them '(Batic, Blazekovich, and Hlavsa)who, as shown below, were discriminatorily discharged after- beingreinstated.Those 40 claimants as to whom the complaint will be dis-missed are listed in Appendix A,infra.As to some of the remaining 43 claimants; the respondent,has, assertedspecial defenses, which we now consider:a.The medical examination cases"All new employees, and all other employees who had not workedfor the respondent for as long as 6 months, were required- to take medi-cal examinations.Dr. E. F. Kieger, who examined them, customarilyclassified themas Class I, Class II, or Class III risks;'or as disqualified.A Class I employee was qualified for any type of work, Class II' forlighter work, and Class III for only-very light work.By classifyingsome of the old employees as' "Class III on length of service," Dr.Kieger intended to leave the question of employment entirely to thediscretion of the respondent without making any recommendation,whereas he would classify a new employee with like physical defects"" As to 1 of the .43, Emma Jeshka, it was stipulated at the hearing that she, applied tfor reinstatement during the week of August 23, 1937.New employees were hired on,her job on August 24 and 25 respectively,but since it does not affirmatively appear thatJeshka applied,for reinstatement before they were hired,we shall dismiss the complaintas to heir.481039-42-vol. 43--37'4, 578DECISIONS OF NATIONAL LABOR- RELATIONS BOARDtor,who in -all cases determined whether an -employee was to bereinstated.The' respondent contends that immediately 'prior to the strikeit -had difficulty in securing a sufficient -number of employees, andrehired many former employees -who, because of -their relatively un-favorable medical reports, would not have been given employment -under normal conditions.To support'this- argument,: it recites data, 4sshowing, that it hired many more persons with , unfavorable medical, reports during the approximately 6-month period preceding the strikethan during the approximately, 31/2-year period after the strike:These'absolute figures, however, are valueless as a basis for compari-sons.Actually, the compilation from which the respondent derivedits -data indicates that between June 1935 and January 1, 1937, the ,respondent employed 32 percent of the persons 'who then receivedunfavorable medical reports, and that' between January 1,, 1937, andthe strike on June 21, 1937, it employed the same percentage of the 'persons who received such reports.This compilation, adjusted, toinclude the rejected claimants, indicates that the respondent' hired28 percent of the persons shown to have received unfavorable medi-cal reports after the strike.Since the percentage of persons with unfavorable medical reportshired during the 6 ,months immediately preceding the strike, dur-Ing which'period the respondent, hired an all-time peak,number ofemployees, did not vary from the .percentage'^.hir,ed during, the pre-ceding,11/2 , years'49 the respondent's argument is not supported by thecompilation to which it refers.The difference in percentages of per-sons with unfavorable medical reports hired before `and after thestrike is so small, and the examples from which the percentages werederived are so few, that we are of the 'opinion that the figures provenothing.The small relative difference in the number of persons-withunfavorable medical reports hired may as reasonably be cited in sup-port of the thesis that the respondent discriminated against thestrikers, as^in support of the respondent's contention that there existeda laxity in the medical requirements immediately prior .to the strike.'We have compared the medical reports of the claimants with thereports of nonclaimants both before and after the strike, and thesecomparisons will be discussed in connection with a consideration' of.'the individual cases below.50,48The data from which the respondent's figures are compiled were'-obtained from` BoardExhibit 150,'a compilation of employees or applicants, other than the claimants, whowere given unfavorable medical reports between June 1935 and the hearing in 194049The respondent does not contend that this 11/2-year period -was abnormal60Althopgh 10 claimants were rejected by the respondent, allegedly, because of -adversemedical reports, we. shall consider the cases of only 7 of these claimants, since-no new'or former employees were hired to fill the jobs ot, the other 3 claimantsThe cases ofthose 3, Mary Shefski, John Karpovich, and Anton, Uszynski, will be dismissed.SeeAppendix A. THE CLEVELAND WORSTED MILLS COMPANY-579Caroline C. Bednarz,a gill-box operator in the Combing Depart-ment, applied for reinstatement shortly after the strike ended.There-after, on December 9, 1937, the respondent hired a former employeeto do work which Bednarz had performed prior to the strike. Bed-narz, was recalled on December 1, 1938, but was denied reinstate-ment after receiving an unfavorable medical report.She was aClass III employee whom the doctor considered. as a "very poorshop risk."Although one employee, with a classification similar toBednarz's and several others classed as "poor" shop risks were hiredprior to the strike, no employee classed as a "very poor shop risk"or even as "poor" shop risk was hired subsequent to the strike.51Although, we as we, have found, Masgay told Bednarz at the time ofher application for reinstatement that she had lost her job becauseshe .had refrained from working during the strike, we are not con-'inced thatathe respondent, in.rejecting Bednarz after the medicalexamination, discriminated against her for that, reason.We, findthat the respondent discriminated against Bednarz only, betweenDecember.9, 1937, when.a former employee was hired to do her work,and December 1, 1938, when the respondent was apprised of herunfavorable medical-report.Martha GodliewskiandAnna Kubera,both cap twisters in theTwisting Department, applied for reinstatement immediately afterthe termination of the strike.On, January 17 and May 2, 1938, andthereafter, former employees were hired to do work which Godliewskiand Kubera had.done prior to the strike.Both were recalled on, May27, 1938,' and rejected after they had received unfavorable medicalreports.Godliewski's medical report was marked "Qualified ClassIII-length of service, 9 years," and Kubera's report was marked"Qualified Class III-length of service, 27 years."Both before and after the strike, some persons whose medical re-ports were marked "Qualified Class III on length of service" wereemployed and some were rejected.However, most of those so markedwere employed.' After the strikethe cards of 'three persons otherthan the claimants were so marked.Two of them were employed andone was rejected.'However, the rejected applicant was also rated asa "very poor shop risk."As stated above, the doctor made no recom-mendation in regard to employees classified as "Class III on 'lengthof service," and the respondent exercised its own 'discretion as towhether such employees should be reinstated.Both Godliewski andKubera had been active on'the picket lines during the strike:., In viewof the respondent's general intent t6 ,discriminate*against strikers, wefind that the activity of Godliewski and Kubera on the picket line, andSlSix of the 13 applicants rejected because of adverse medical reports subsequent tothe strike (excluding the claimants) were classified as "poor" or "very poor" shop risks. 580DECISIONS OF NATIONAL,LABOR RELATIONS BOARDnot their adverse medical reports, was the deterlnining factor. in therespondent's decision not to reinstate them.°Anna` Osiecki,a spinner in the Worsted Spinning Department, applied for reinstatement on the day the strike terminated and wasrecalled about December 1, 1938.She was rejected after receiving anadverse medical report.The medical report was -marked "Class III,length of service.Poor shop risk."As stated above, no employeeclassified as a "poor" shop risk was hired subsequent to the strike.Under these circumstances, although Osiecki had worked for therespondent for about 6 years, and although she had served on the picketlines, we are -not convinced that the respondent rejected her in Decem-ber 1938 because of her strike activity.We find that the respondentdiscriminated against Osiecki between November 15, 1938, when a for-mer employee was hired to do work which she had formerly done, andDecember 1, 1938, when the respondent was' apprised of her adversemedical report, but not thereafter. '-Celia Bogucki,a spinner in the Worsted Spinning Department,applied for reinstatement shortly after the termination of the strike.On November 15, 1938, ignoring Bogucki's application, the respondenthired a former employee for work which Bogucki had performed priorto the strike."Thereafter Bogucki was twice recalled to work, first on December1, 1938, and again on July 23, 1940.On the first occasion she wasilland did not report., ;On the second, she was examined and was-rejected on July 25, 1940, on receiving a medical report'reading "Quali-fied Class III-special on length'-of service."Bogucki had workedfor the respondent intermittently since 1912 and steadily between 1934and the date of the strike'.-We find that by ignoring Bogucki's application and hiring a' formeremployee for work which Bogucki had performed, the respondentdiscriminated against Bogucki because she failed to work during thestrike.The discrimination continued from November 15 to December1,p38, when Bogucki was recalled and was unable to report 52We further find that the respondent discriminated against Boguckion July 25, 1940, when it rejected her on the basis of her adverse medicalreport.We base this finding upon the following circumstances : first,as we have pointed out, the respondent employed all non-claimantapplicants who were similarly classified after the strike; second, aswe shall show, a number of strikers who were recalled in 1940; at aboutthe same time as. Bogucki, were allowed to work for a short periodand were then discriminatorily discharged.53-62 Actually,the record shows, Bogucki was incapacitated by illness for about 2 monthsbeginning,on November 21, 1938, so that she would not normally have had earningsduring that period. See Appendix B.` THE CLEVELAND WORSTED MILLS COMPANY581Joseph Tomczak,a, janitor in the Weft Department, was recalledin July 1940.His medical report, dated July 24, 1940, is marked"Disqualified on account of hernias.Poor shop risk."'A new employee was hired on August 24, 1937, the day after' thetermination' of the strike, to do work which Tomczak had formerlydone 54In accordance,with the. respondent's custom not to requiremedical examinations of employees who had been absent from employ-ment for less than 6 months, Tomczak-was entitled to reinstatementon August 24; 1937, without taking ti medical examination. ,if he hadbeen reinstated at that, time it is possible that the 'respondent mightnever 'have discovered his ;physical incapacity.However, the re-spondent employed no persons classified as "poor shop risk" after thestrike, and we are of, the, opinion that it would, not effectuate thepolicies of, the Act to .require, the respondent now to reinstate an em-ployee whose physical capacity. for work is as questionable, as that ofTomczak.We therefore find that the respondent, by denying Tomczakreinstatement between August 24, 1937, and July 24, 1940, discrimi-nated against him but we do not fin&that the respondent discriminatedagainst him after July 24, 1940.b.Alleged failures to report when, calledThe respondent contends that three of the claimants,JosephineChao, Frank (Harry) Maruns/ei,'rind'Mildred K. Pientowski,eachof whom applied for reinstatement within a -week after the termina-tion of the strike, failed to report when they were recalled.A new employee had been 'hired on March 21, 1938, to do workwhich Char' had formerly done,' and the respondent offered no ex-planation for 'its failure to recall Charo at' that date.Charo was,offered reinstatement in November 1938, but was then pregnant andcould not accept. 'When she was offered reinstatement in Novembershe was told to report back whenever she was able.' She never there-after reported.We find, therefore, that the respondent discriminatedagainst Charo only between March 21 and November 1938.55mMasgay testified that Tomcza1 never applied for reinstatement.Tomczak, however,testified that he did apply and we credit his testimony, as did the Trial Examiner.According to Tomczak, he heard the strike, "was over" on Friday (apparently the dayof the election wherein the Union lost) and applied for reinstatement "after the strike,Monday."Tomczak's wife testified that she heard on Sunday (apparently following theelection) that the strike "was over" and that both she, and her husband applied forreinstatement early the next morning, at which time "quite a number" of other strikerswere also applying. It is apparent from the record that a number of the employeesconsidered that the strike "was over" when the Union lost the election on Friday, August20, and that many of them applied for reinstatement early on ,the following Mondaymorning before' the strike was formally called off.Under the circumstances we findthat Tomczak applied for reinstatement on Monday, August 23, 1937.' It was stipulated that because of her condition Charo was unable to work afterSeptember 1, 1938.Her back pay under our order, below, ' makes allowance for thiscircumstance.' 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn August 31, 1937, the respondent hired a former employee todo work which Marunski had formerly done. On October 25, 1937,Marunski went to a C. C. C. camp' near Cleveland, and left wordwith his mother, with whom he lived, to notify him immediately ifthe respondent should recall him. His arrangements with the C. C. C.;were, "such that he could have left immediately upon being -offeredreinstatement.Employment Director-Masgay testified- that' sometimeprior to May 1938 she sent for Marunski and that he was not reinstated,at that time "maybe because he was not located."Marunski testi-fied that he was at no time informed by anyone that the respondenthad tried to reach him, and that Masgay made no mention of suchfact on May 27, 1938, when he talked to her about returning to work.We find, as did the Trial Examiner, that prior to May 1938 Masgay,upon inquiry, learned that Marunski was in a C. C. C. camp, butmade no attempt to reach him there, and that the respondent there-fore made no bona fide attempt to reinstate him.The respondent,having discriminated against' Marunski prior tb his departure forthe C. C. C. camp,_*as'under a duty toexercise'due diligence to lo-cate him in order to remedy its discrimination against him.This itdid not do.Marunski was 'offered and declined reinstatement onJuly 23, 1940.We find, therefore, that the respondent discriminatedagainstMarunski between August 31, 1937, , when the former em-ployee was hired to do work which he had formerly done, and July23, 1940.A former employee was hired on January 17, 1938, to ' do workwhich Pientowski had formerly done.The respondent offered noexplanation for its failure to reinstate Pientowski at that time.Shewas sent for'on November 30, 1938, but could not be located becauseof her failure to notify the respondent of a change in her address.We think the respondent sufficiently performed its obligation to re-instate her on that date.We find that the respondent discriminatedagainst Pientowski only between January 17 and November 30, 1938. .c.'Alleged refusals of offers of employmentEsther Barnett, Rose Conde,andPauline Sushinsky,each.of whomapplied for reinstatement shortly after the termination of the strike,were offered reinstatement on shifts other than those on which theywere working at the time the strike was called, and each either re-fused to work on the different shift' or quit shortly after being re-instated on the different shift, because of her alleged inability to workon a shift different from that on which she had been previously em-ployed.There is no evidence that any of the claimants, except thethree above mentioned, objected to being reinstated on a shift dif-ferent from that on which he had previously worked. THE CLEVELAND WORSTED MILLS COMPANY583At the time Conde and Snshinsky were first offered reinstatementno new or former employees had been hired on any shift to do workformerly done by them.At the time Barnett was offered reinstate-ment, both hew and former employees had been hired on, anothershift, .but none hag. ever been hired on' her former shift to do workwhich she had performed. In the absence of a clear showing ofdise'ririinatbryr purpose in offering 'a claimant work on a shift otherthan that upon which he formerly worked, we do not infer, discrimi-has performed its obligation of offering reinstatement.No suchshowing is made in these cases.spondent discriminated, against Barnett only between January 3,1938, when it hired a former employee on Barnett's operation, and,December 1, 1938, when it offered Barnett reinstatement on a differentshift.Since no new' or former employee was hired on any shift todo work which Conde and Sushinsky had done prior to the timewhen they were offered reinstatement, we find that the respondentdid not discriminate, against them.Angela..Wershylo, agill=box operator in the Combing Department,applied for reinstatement on' the -day' the strike terminated and wasoffered reinstatement on May 23, 1938, at which time she notified therespondent that she could not report for work because of the necessityof leaving town to see a sick relative. It is undisputed that Wershylofabricated this story and remained in town to work on a WPA job,which she had obtained on December 14, 1937, and that Masgay sawher in town when she was supposed. to be out of town.,We findthatWershylo's conduct amounted to a refusal of reinstatement onMay 23, 1938, ' which relieved the respondent, of its -obligation tooffer her employment.The, respondent, however, had on December9, 1937, ¶liired-V`,former ' employee to do work which Wershylo -hadperformed prior to'the strike.We therefore find that the respondentdiscriminated againstWershylo between December 9; 1937; and May23, 1938, but not thereafter.d..The 1940 reinstatementsTen of the claimants,all of whomapplied for reinstatement shortlyafter the termination of the strike,were reinstated and worked forbrief periods of time ih 1940.The jobs of 3 of these10,Mary Wierz-bicki,BerthaJaniewzewski,andJohn Deveraux,had, prior to theirreinstatement,been filled,on December 9, 1937, November 15, 1938,and November 28, 1938, respectively,by new,or former employeesand no,adequate, explanation was offered by the respondent for its .4-584 .DECISIONS OF NATIONAL LABOR RELATIONS, BOARDWe accordingly find thatthe respondent, discriminated against them between the dates whenthe new or former employees were hired, on their jobs and the dateswhen, they, were reinstated.One ,of the ,three,,Wierzbicki,.after being reinstated,on=July: 29, wasdischarged on August 2,', 1940, allegedly' because she - and., anotheremployee ' who worked with her as a team failed- to earn their,guaranteed minimum wages:Because Wierzbicki'had not been work-ing for the respondent since the'strike, it maybe- assumed that shewas not as skillful as other emplovees, who had worked regularly.Helen Borski, the respondent's ,efficiency expert, admitted that someemployees who 'had earned less than their minimum during July-andAugust 1940,were not discharged.she usually permitted employees to work earning less. than theirminimum, Borski replied .that she permitted them to work less than5 weeks.employees to, work approximately 5 'weeks earning- less than theirminimum.By this standard, Wierzbicki, who was permitted, to workonly 4 days, was clearly not given the leeway usually accordedemployees. - Borski testified that before reinstating any of- theemployees who were, reinstated in 1940, she ,'had determined fromemployed and she,kept a close check on their work' after they werereinstated.,It is plain, therefore, that the respondent's treatment ofWierzbicki after reinstating her was discriminatory and we find thatshe was discharged on August 2, 1940, because of her refusal to workduring the strike..Janiewzewski after being reinstated on July 31, 1940, quit her em-ployment on August 6.We therefore find that the respondent did notdiscriminate against her after reinstating her.Deveraux after being reinstated on July 13, 19.40, failed to -appearfor work on August 12 and an investigation by the respondent.dis-closed that he did not report for work because of drunkenness. Borskithereupon ordered that he be discharged.Although there is some evi-dence that the respondent had in the past condoned drinking on thepart of its employees, we are nevertheless not, convinced that. Dev-eraux's discharge was occasioned' by any reason other than his ab-sence because of drunkenness.We therefore find, that the respondent'sdiscrimination'as to him ceased at the time when it reinstated himon July 13, 1940.-,As to seven other strikers who were reinstated in 1940, no new orformer employees had been hired subsequent to the strike to work attheir jobs.The respondent therefore did--not discriminate against THE CLEVELAND WORSTED MILLS COMPANY585them prior to reinstating them .wOne of these seven,Edward Miko;lajski,voluntarily quit his job soon after being reinstated and it isclear that the respondent did not discriminateagainsthim after re-,instatinghim.The other six strikers,' however, were discharged bythe respondent shortly after being reinstated and each claims thathis discharge was discriminatory.Louise Baticwas reinstated onJuly311$and-discharged on August 13;Mary Blazekovich_was rein-stated on July 29 and discharged on August 2, 1940;, andAnna Hlavsawas reinstatedon July 29 and discharged on August 6,1940. The reasonassignedby the respondent for discharging each of these employeeswas that he failed to earn his minimum wage or otherwise performed-his work unsatisfactorily.As stated above, in discussing the case ofMary Wierzbicki, the respondent customarily permitted employees,to workas longas about 5 weeks earning less than their minimumbefore discharging them.We find, as we did in Wierzbicki's case, thatthe respondent by applying stricter standards of efficiency to the threeemployees above mentioned, discriminated against them because theyrefused towork during the strike.Two other employees,LillianGnidzinskiandHelen'Krych,were permitted to work approximately1month without earning their guaranteed minimum before beingdischarged.The respondent therefore ' permitted them to work ap-proximately as longas was customary without earning theminimumwage and we therefore find that its discharge of 'them was not dis-criminatory.The last employee,Stanley Kotowski,after-being-re-instatedon July 31, 1940, was discharged on August 6.: ' According toBorski, he was discharged because of his inability to keep up with hiswork and the consequent tying up of other departments.Kotowskiwas atrucker and his failure to keep up with his work held up thework in other departments and led to a disruption of operations.Al-though in view of- Borski's testimony relative to her attitude towardthese employees who were reinstated in 1940, Kotowski's case is notfreefrom doubt, nevertheless, we find, as did the TrialExaminer,that Kotowski was dischargedfor alegitimatereason.e.Miscellaneous casesGenevieve Danielowiczapplied for reinstatement immediately afterthe termination of the strike.Thereafter, on March 21, 1938, a new60 The respondent excepted to the Trial Examiner's findings relative to the discrimina-tory discharge of some of these employees on the ground that their discriminatory dis-charge was not alleged in the complaint.The facts relative to these discharges werefully developed at the hearing,'however, and the respondent had an opportunity to anddidmeet the issues.Under, the circumstances we find that the respondent was notprejudiced by the failure of the complaint to allege that the employees were discrimina-torily discharged.Cf.Stewart Die Casting Corp. v. N. L. R. B.,114 F. (2d) 849 (C. C. A.Matter of Stewart Die Casting CorporationandUnited Automobile Workers of America, Local 298, etal., 14 N. L. R. B. 872;Fort WayneCorrugated Paper Co. v. N. L. B. B., 586DECISIONS OF NATIONAL LABOR `RELATIONS BOARDemployee was hired to do work which Danielowicz had formerly done.She was not called back to work until August or September 1938: She--testified that Masgay told her to report to her foreman Sam Smith;that- 'he did so ; that a few minutes' later he sent her back to Masgay,who thereupon told -her, "Sam does' not want you because 'you did not'come to work"; that she, Danielowicz, then explained ,to Masgay thatshe had not wanted to work: as a "scab". and left the plant. ' SamSmith testified that he permitted Danielowicz,to work for a, half hourbut that she was incapable 'of doing the work and that he thereforesent her back to Masgay.Masgay denied the conversation "related byDanielowicz.The''Iespondent's contention that Danielowicz provedherself incapable' in so' short a. time is not convincing.Moreover, heremployr'rient card, which shows that 'she` worked intermittently forthe respondent for 'about 13 years,' contains no notation about theincident.We credit Danielowicz's testimony a's' did the Trial Ex-aminer, and'find that Danielowicz was not permitted to work- in thefall of 1938 because-'of her refusal -to work when she, was ' sent--forduring the strike. ' The 'respondent reinstated her on December 5,1939.We' therefore find that the 'respondent discriminated againsther between March 21, 1938, arid' December 5, 1939.Toryii^ O'Brienis the only"elnployiee'whom the respondent asserts`th'at'itdoes -not;interid to 'reinstate.'The -reason assigned by the respondentfor refusing to reinstate- O'Brien is that he ' used very foul' languagein addressing' Poss' during the strike.O'Brien ' admitted that, ,upon,one occasion during the ,strike, after, being released from jail andbelieving-that Poss was responsible for his arrest, 'he cursed- Poss andcalled -him obscene-names' in the presence of a number of people whowere 'gathered' in' a restaurant near the plant, and that he started tostrike Poss a's the latter left the restaurant. ; O'Brien testified further,however, that'as he:entered the restaurant, Poss'remarked to him-thathe, Poss, had "picked-[O'Brien] up-fromn nothing" 57 and-cursed him.Poss testified that he left the restaurant Without-speaking, to O'Brienafter the latter had called him vile-and obscene names and threatenedto attack him.Rhodes, secretary of the respondent, who was withPoss at the time of the altercation, also testified that Poss had not,spoken to O'Brien when the,latter cursed Poss.Poss testified at thehearing that-he did not intend to reinstate O'Brien, explaining, "Ifelt that'! .would lose-my self-respect after all the vile names he hadcalled me, ever to take him back in my plant. It did not matter,whatmy own personal feeling might be toward Tom O'Brien, but he madeit impossible to take him back."Accepting O'Brien's own testimonyin regard to the altercation, as the Trial Examiner apparently did,'e''O'Brien had once been convicted of a felony and served a term in prison and heclaimed to have interpreted Poss' remarks as a reference to his criminal record. THE CLEVELAND WORSTED MILLS COMPANY587we are nevertheless of the opinion that in view of O'Brien's conductthe respondent was warranted in refusing to reinstate him after the.strike.We find that the respond:ent .did not refuse to reinstate himbecause of his union membership and activities.We have considered above the respondent's specific defenses tocharges that ' it discriminated against employees of its Clevelandplant who refused to return to work during the strike. There remain24 other claimants as to. whom the respondent asserts only the gen-eral defense that they- were less efficient than new or former em-For-re'asons appearing, above, we findthis defense to' be without merit.upon the entire record, that the respondent discriminated in regardto the hire and tenure of employment of Caroline C. Bednarz, MarthaGodliewski,Anna Kubera, Anna Osiecki, Celia Bogucki, JosephTomczak, Josephine Cliaro, Frank (Harry) Marunski, Mildred K.Pientowski; Esther Barnett, AngelaWershylo,MaryWierzbicki,Bertha Janiewzewski, John Deveraux, Louise Batic, Mary Blaze-kovich,Anna Hlavsa, Genevieve Danielowicz, and 24, other em-ployees listed in Appendix B, all of whose jobs, were filled with newor former employees,subsequent to their application for reinstatement,and thereby discouraged membership in the T. W. O. C. and theT.W. U. A. and interfered with, restrained, and coerced its em-ployees in the exercise of the rights guaranteed in Section 7 of the Act.2.Refusals to reinstate at Redfern and at AnnevarFour employees of the Redfern plant and four employees of theAnnevar plant were denied reinstatement subsequent to the strikeallegedly because they were arrested in Cleveland during the strikeunder circumstances which the respondent claims' indicated that theemployees were bent on a mission of vandalism.The circumstancessurrounding' the arrest of these employees are as follows : In con-nection with 'picketing the Cleveland plant,Frank Miazgafrom theRedfern plant, andRoland Watson, Kennet/i Cox,andHarold Work-man,from the Annevar plant, in a car driven by Miazga, followedanother car until it drove into a, police station.' In the latter carwere riding J. C. Ewen, manufacturing superintendent of the Cleve-land plant, and other employees who were working during the strike:'Miazga drove past the police station but stopped 'near it upon meet-Anna'Porcasefrom the Redfernplant and containingRose RussoandRose Tannert Duber,also, fromthe Redfern plant, andMaij Klinefrom the Annevar plant.Whilethe employees in the two cars were talking with one another, they wereplaced under arrest at the request of Ewen, who pointed them out 55DECISIONS'OF 'NATIONALLABOR RELATIONS BOARDto the police., The police upon searching the cars found -stones inthe car ' which was ' driven by Anna Forcase.All of the employeesarrested were released after having been detained for about 2 hours.After the termination of the strike, all of the strikers at the Red-fern and Annevar plants, except those arrested at Cleveland duringthe strike, were offered reinstatement in accordance with a,senioritylist agreed upon with the Union.Arthur Kaye, superintendent oftheRedfern plant, and Robert Anderson, superintendent of theAnnevar plant, each claimed to have reached an independent de-cision not to reinstate those employees who were arrested becauseof a belief that the employees were in' Cleveland for purposes ofvandalism.None of those arrested was reinstated until after the'May 1938 settlement at which time the names of all of them wereplaced upon the respondent's seniority lists at each of the Ravennaplants and all except Kline 58 were offered reinstatement in accord-ance with such lists.As appears in Section III B above, Superintendent Kaye at theRedfern plant had indicated his hostility to collective activity on thepart of employees of the Redfern plant in the fall of 1936 and haddiscriminatorily discharged two employees who had been active inintendent Anderson at the Annevar plant likewise showed his dis-pleasure toward the union activities of employees under him whenshortly prior to the strike he admittedly attempted to persuade someof the employees that they should not participate in the proposedstrike at the Cleveland plant.Anderson testified at the hearing thathe considered those employees who went to Cleveland and were ar-rested as "troublesome people" and believed that they should havestayed away from the Cleveland plant "which was really in substancenone of their affair." The attitude of Kaye and Anderson thus evincesstrong displeasure toward attempts at effective collective activitieson the part of the respondent's employees and this fact together withthe many acts and statements of the respondent's, officials set forth,above showing their hostility toward the T. W. ' O. C., convinces us,and we find, that the respondent refused to reinstate those employees,who were arrested during the strike because they had gone to Cleve-land for the purpose of helping make the strike effective.None of theemployees arrested in Cleveland was convicted of, tried for, or evencharged with the commission of any crime.' Although the respondentcaused their arrest it did not press charges against them.We findthat by refusing to reinstate these eight employees or place their names"Kline's name was not reached upon the list due to a curtailment of work in herdepartment.Her name was finally dropped from the list in accordance with an under-standing between the respondent and the Union. THE CLEVELAND WORSTED MILLS COMPANY,589upon its seniority lists prior to May 1938 the respondent discriminatedin regard to their hire and tenure of employment, thereby discourag-ing membership in'the T. W. U. A. and interfering with, restraining,'and coercing its employees in the exercise of the rights guaranteed inSection 7 of the Act.The complaint alleges that the respondent also discriminatorilydenied reinstatement after the strike toAnthony Porcase.The recordshows, however, that Porcase's reinstatement was, controlled by theseniority list agreed upon by Anderson and the Annevar Local of theT.W. 0. C. There is accordingly no merit to this allegation of thecomplaint and we shall dismiss the complaint insofar as it allegesthat the respondent discriminated against Anthony Porcase.Frank Russoat the Redfern plant was offered reinstatement on May23, 1938, to a position as tape boy, instead of to the position of gearchanger, at which he was working at the time of his discriminatorydischarge in November 1936.Russo refused the offer of a tape boyposition, stating that he wished to be reinstated to the position fromwhich he was discharged.The respondent contends that althoughRusso had been working as a gear changer in November 1936,.thathis work at such position was only temporary and that his regular jobwas that of tape boy. Russo's employment card does not show thathe was ever transferred from, his job as' tape boy.Moreover, the'record shows that Russo while working as a gear changer continuedto do tape boy work at times: Under the circumstances, we are ofthe opinion that the respondent fulfilled its obligation to Russo byoffering him reinstatement as a tape boy on May 23, 1938, and thatthe respondent's discrimination against him ceased at that time.Roland Watsonafter the May 1938 settlement applied for rein-statement at the Redfern plant, the plant from which he had beendiscriminatorily discharged in November 1936, instead of at theAnnevar plant, where he was working at the time the strike was called.Superintendent Kaye told him that he was an employee of the An-nevar plant and that he should apply for reinstatement there.Wat-son did not thereafter apply at the Annevar plant.Watson's rein-statement at the Annevar plant in February 1937, instead of at theRedfern plant from which he was discharged, was in the nature of asettlement pending a decision, by the Board in regard to a charge -which Watson had filed.He testified that he never,intended that hisacceptance of the job at the Annevar plant should be a final .settlementof his claim.His job at the Annevar plant was not as-desirable as hisjob at the Redfern plant because his low seniority at the Annevarplant resulted in his being frequently laid off.That Watson consid-ered himself an, employee of the Redfern plant is also indicated bythe fact that he retained his membership in the Redfern Local of the 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDT.W. 'O., C. after accepting the job at the Annevar plant.We findthatWatson was entitled to reinstatement at the Redfern plant andthat he was not obliged to apply for reinstatement at-the Annevarplant.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII, above, occurring in connection with the operations of the respond-ent described in Section I, above, have a close, intimate, and substan-#-ial relation to trade, traffic, and commerce among the several Statesand tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that the respondent has engaged in unfair laborpractices, we shall order that it cease and desist therefrom and takecertain affirmative action necessary to effectuate the policies of theAct.We have found that the respondent dominated and interfered withthe administration of, and contributed financial and other support to,the Employees' Representation Plan.The record- indicates that thisorganization has not functioned since sometime prior to,'the 1937three-plant strike.The respondent, however, at no time has takenany affirmative, action to disestablish this labor organization.Ac-cordingly, although it is unnecessary to order that it be disestablished,we shall order that the respondent refuse hereafter to extend-recogni-tion' to the Employees' Representation Plan in the event that suchorganization resumes functioning.5°We have further found that the respondent, by discharging RolandWatson, Frank Russo, Casimer Trzaska, Louise Batic, Mary Blaze-kovich, and Anna Hlavsa has discriminated in regard to their hireand tenure of employment.Watson's employment at the Annevarplant prior to the strike did not, as we have shown above, remedythe respondent's discrimination against him.We shall thereforeorder that the, respondent offer him reinstatement to his former orsubstantially equivalent position'at the Redfern plant without preju-dice' to his seniority or other "rights and privileges.G°Russo, as statedabove, refusedan offer ofreinstatement on May 23, 1938.The re-spondent/will not, therefore, be required to offer him reinstatement.'9Matter of B: Z. B KnittingCo.' andAmerican Federation of Hosiery Workers, LocalFo. 64,affiliatedwith the Congress of Industrial Organizations,28 N. L. R. B. 257 ;see alsoEagle-Picher Mining&Smelting Co.vN. L. R. B,119 F. (2d) 903(C. C. A. 8).00Watson had seniority at the Redfern plant over all other weigh boys and wouldnormally therefore have been reinstated on September 23, 1937, when the plant reopened. THE CLEVELAND WORSTED MILLS COMPANY591Trzaska on May 31, 1938, was given work as a scaler, a more difficultjob than the job of oiler at which he was working prior- to theMore-over, his employment as a scaler resulted in his brother, also ascaler, being laid off part of the time.The brother was a marriedman and needed the work worse than Trzaska, who was single,, and,for that reason Trzaska quit after working 2 days.Under the cir-,cumstances, we find, as did the Trial Examiner, that the job asscaler was not substantially equivalent to Trzaska's former job asan oiler.Neither Trzaska, Batic, Blazekovich, nor Hlavsa had beenreinstated at the time of the hearing and we shall order the respond-ent to offer them reinstatement to their former or substantially,equivalent positions without prejudice to their seniority,,or otherrights and priviliges, if it has not already done so.We shall alsorequire the respondent to make the six employees above named wholenation against them by payment to each of them of,a sum of,money_.equal to the amount he normally would 'have earned as wages, fromthe date of the original discrimination against him to the date ofthe offer of reinstatement in the cases of Watson, Trzaska, Batic,,Blazekovich, and Hlavsa, and to -May 23, 1938, in Russo's case, lesshis net earnings 61 during these periods and less any amounts hemay have received from the respondent as a result of the 1938settlement.We, have found that the respondent has discriminated in regardto the hire and tenure of employment of 39 employees of its Clevelandplant by failing and refusing to reinstate them after the June 1937strike as jobs became available.These 39 employees are listed inAppendix B.Three of them,, Martha Godliewski, Anna Kubera,and Celia Bogucki,. had not been reinstated at the time of the hear-ing, and we shall therefore order the respondent to offer them rein-statement to their former or substantially equivalent positions with-out prejudice to their seniority or other rights and privileges, if ithas not already done so, dismissing, if necessary, any new or' formeremployees hired subsequent to their applications for reinstatement onthe jobs at which they formerly worked. In order to effectuate thepolicies' of the Act, we shall also order that the respondent make61By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board incurred by an employee in connection with obtaining work and working else-where than for the respondent, 'which would not have been incurred but for the discrim-ination by the respondent and the consequent necessity of his seeking employment else-where.SeeMatter ofCrossett!Lumber CompanyandUnited Brotherhood of Carpentersand Joiners'o f dinerica; ;Lumber,and Sawmill Workers Union, Local2590, 8 N. L. R. B. 440.Monies received for work performed upon Federal,State, county,and municipal or otherwork-relief projects,shall be considered'as earnings.See Republic Steel Corporation V.National Labor Relations Board,311 U., S. 7. 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhole with back pay, in the manner set forth below, these 39 em=ployees-against whom we have found that the respondent has dis-criminated, subject, however, to our findings relative to several con-tentions of the respondent which we shall now, consider.The respondent contends that charges in behalf of many of theclaimants at the Cleveland plant were not filed until 1940 and indi-cates that if charges had been sooner filed, it would have reinstatedthe claimants sooner and thereby minimized the amount of backpay for which it would normally become liable.The record showsthat 8 of the claimants, as to whom we have found the respondent dis-criminated by hiring new or former employees on their jobs, filedcharges prior, to the May 1938 settlement,62 but that 19 others 63 re-ceived money in connection with the settlement and the respondentwas put on notice of their claims' when it received receipts and re-leases from them in July 1938. The respondent does not claim that ithas been prejudiced by any delay in the filing of charges prior to the1938 settlement, and we find that the claimants who filed charges atany time prior to'the settlement or who were included in the settle-ment should not be denied the usual back-pay, remedy.' There are 3,other claimants against whom we have found the respondent discrimi-nated whose jobs were not filled by new or former employees untilafter the settlement, but who filed charges within 6 months aftertheir jobs were so filled.','As to these claimants also, we find' that theusual back-pay remedy should not be denied.There remain, how-ever, 11 claimants who were not included in the settlement and whosejobs had been filled for more than 6 months before charges were filedin their behalf, and no extenuating circumstances are'shown to excusethe delay in filing charges.65We find that the policies of the Act willbest be effectuated by denying back pay to them for the period priorto the date on which charges were filed on their behalf.--The respondent also contends that it should not be required to giveback pay to 10 of the employees as to' whom we have found. it discrimi-nated because they made no effort after the strike to secure employ-ment, elsewhere, some - of them devoting their entire time to theirhomes and families .66 It appears, 'however, that each of these em-62AngelaWershylo,Tom, Wesolowski,Martha Godliewski,Anna Kubera,Mary CimekSanik,Rose Miller,Anna Vogler,and Bertha Janiewzewski.63Stella Conde, Josephine Charo, Caroline Bednarz, Mary Kalinowski,Catherine Urban,Stella,Zablotna,Florence Pritchard,Frances StelakWesolowski,MildredKaprowskiPientowski,P. -L. Small, P.H Flaherty,Frances Kral,Florence Pietrzak, Eva Papay,Celia Burke,Theresa Sharwark,Kate Wojcik,Mary.Kosmider,'and Anna Osiecki.04 John Deveraux,Kate Wojcik,and Celia Bogucki. -II0GGenevieve Danielo icz,Margaret Szalek,Mary Wierzbicki,Helen Skoda,WalterKowalski,Frank Marunski,Agnes Wojcik,Katherine Wavrzacz,Helen Lojewski, JosephTomczak, and Esther Barnett.06These 10 employees, area Caroline Bednarz, Mary Blazekovich,Martha Godliewski,Bertha Janiewzewski,Frances Kral, Anna Kubera, Florence Pietrzak,Catherine Urban,Katherine Wojcik, and Anna Porcase. THE CLEVELAND WORSTED MILLS COMPANY593ployees applied for reinstatement and desires his old job back.Hisfailure to look for work elsewhere or to make diligent effort to findwork elsewhere may, for aught that appears in the record, have beenoccasioned by inability to work elsewhere due to distance from home,inexperience at other work, or a similar good reason.None of theclaimants was shown to have "willfully incurred" any loss 67Wefind that it will not effectuate the policies of the Act to withhold theusual back-pay remedy from any of the 10 claimants for the reasonasserted by the respondent611The respondent contends that the Board is without power toorder reinstatement and back pay for three of the employees as towhom we have found it discriminated,19 on the theory that, suchemployees have obtained regular and substantially equivalent em-ployment and are, by reason of such fact, no longer employees with-in the meaning of the Act.70 For reasons heretofore fully statedby us in other cases,71 we find that whether or not the employeesobtained regular and substantially equivalent employment elsewhere,effectuation of the policies of the Act requires that the respondentbe ordered to reinstate them.We accordingly find it unnecessaryto decide whether or not the three employees above mentioned haveobtained regular or substantially equivalent employment.Subject to our finding above in regard to 11 of the claimants whofailed to exercise diligence in filing their claims with the Board,we shall require the respondent to make whole with back pay all theclaimants at the Cleveland plant against whom'we have found thatthe respondent has discriminated by paying to each of them a sumof money `which he normally would have earned between the datewhen his job was filled by a new or former employee and the dateNar SeePhelps Dodge Corp.v.National Labor Relations Board,313U. S. 177;see also,Matter ofWestern FeltWorks, a corporationandTactileWorkersOrganizing Committee,Western Felt Local,10 N. L. R. B. 407, enforcedWestern Felt Works v. National LaborRelations Board,March 25, 1939, (C. C. A. 7).°° The respondent cites, in support of its contentionthat back pay shouldbe deniedclaimantswho did notseek employment elsewhere,the case ofSulnn, et al.v.NationalLaborRelationsBoard,113 F. (2d) 202 (C. C. A. 3), wherein the Court held that backpay should not, be awarded an employee who after being laid off did not try very hardto gain employmentelsewherebecauseher only childwas ill and she was engaged inlooking afterher child,the Courtconcludingthat she "was largely occupied by familyduties as a matter ofher own choice." It did not affirmativelyappear inthat case thatthe employee would have left her sick child to return to work. In the instantcase, sinceeach claimant had applied for reinstatement,we must assumethat he would havereturnedto worknoon being offered reinstatement.00 Frank Russo,Roland Watson,and Frank Marunski.70 That theBoard hassuch powerhas,been recognized inPhelpsDodge Corp.V.NationalLabor RelationsBoard,313 U S. 177.71SeeMatter or Ford MotorCompanyandInternationalUnion UnitedAutomobileWorkers ofAmerica, LocalUnion No.249, 31 N. L. R. B 994;Matter of Phelps DodgeCorporation,a corporationandInternationalUnion of Mine,Mill and SmelterWorkers,Local No.30, 35'N. L. R. B. 418.`481039-42-vol. 43-38 594DECISIONSOF NATIONALLABOR RELATIONS BOARDhe was reinstated or was offered and declined , reinstatement,722 lesshis net earnings during this period and less any amount which hemay have received from the respondent as a result of the 1938 settle-ment.Where, on a given operation, a new or former employeehas been hired to do work formerly done by more than 1 of the claim-ants concerning whom we have found that, the respondent discrim-inated, we shall assume that the claimant who was first thereafterreinstated would, in the absence of any discrimination, have beenentitled to the job which was given to the new or former employeeand that the claimant who was next reinstated would, in the absenceof any discrimination, have been given a job-at the time that the firstclaimant was reinstated, etc.We shall, therefore order that therespondent give back pay to the first claimant ;%vho was reinstated forthe period between the date of employment of the new or formeremployee, and the date of his, the first claimant's, reinstatement.We shall order that the respondent give back pay to the second claim-ant for the period between the date of the reinstatement of the firstclaimant and the date when he, the second claimant, was reinstated,etc.Where more than 1 claimant was offered' reinstatement on thesame date, back pay computed on a basis similar to that above out-lined shall be equally divided between them.73The claimants whoare thus entitled to back pay and the dates during which such backpay has accrued or is accruing are listed in Appendix B.At the Annevar and Redfern plants, the respondent had 'agreed withthe Union and it was customary to reinstate employees on the basis oftheir seniority.We shall therefore order that the respondent makewhole with back pay Frank Miazga, Kenneth Cox, Harold Workman,Anna Porcase, Rose Russo, and Rose Tannert Duber from the dateeach respectively should have been reinstated on the basis of his senior-ity to the date when he was actually reinstated, less his het earningsduring this period and less any amount which he may have receivedfrom the respondent as a result of the 1938 settlement.Since we have found that the respondent has not discriminated inregard to the hire and tenure of employment of the employees namedin Appendix A, we shall dismiss the complaint insofar as it allegesthe contrary.72The Trial Examiner excluded evidence and rejected offers of proof by the respondentrelative to the length of time each new or former employee,after being hired subsequentto the strike,remained in the employ of the respondent.We consider such evidence rele-vant to the reinstatement and back-pay provisions of our order,and the Trial Examiner'sruling is hereby reversed and the offers of proof are received and considered by us asevidence on the reinstatement and back-pay,issue.72A'similar method of computing,back-pay,awards was utilized inMatterof Acme,AvrAppliance Company, Inc.andLocal No.1223of the United Electrical, Radio and MachineWorkers of Ame,tica, C.I.0., 10 N. L R. B1385, enf'd as to this point,N. L. R. B. V.Acme Air ApplianceCo., 117 F. (2d) 417 (C. C. A. 2).7 THE CLEVELAND WORSTED MILLS COMPANY595.Upon the basis of the foregoing findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.TextileWorkers Union of America, affiliated witn the Congressof Industrial Organizations, is a labor, organization, and United Tex-tileWorkers, affiliated with the American Federation of "Labor, Tex-tileWorkers Organizing Committee, affiliated with the Committee forIndustrial Organization, and the Employees' Representation Plan, atthe Cleveland, Redfern, and Annevar plants 3f the respondent, werelabor organizations, within the meaning of Section 2 (5) of the Act.2.By dominating and interfering with the administration of theEmployees' Representation Plan and contributing financial and othersupport thereto, the respondent has engaged in unfair labor practices,within the meaning of Section 8 (2) of the Act.3.By discriminating in regard to the hire and tenure of employmentof Roland Watson, Frank Russo, and Casimer Trzaska, and therebydiscouraging membership in Textile Workers Organizing Committee,the respondent has engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8 (3) of the Act.4.By discriminating in regard to the hire and tenure of employ-ment of Louise Batic, Mary Blazekovich, Anna IIlavsa, Frank Miazga,Kenneth Cox, Harold Workman, Anna Porcase, Rose Russo, RoseTannert Duber, and Mary Kline, and those employees listed in Appen-dix B, attached hereto, and thereby discouraging membership in Tex-tileWorkers Organizing Committee and Textile Workers Union ofAmerica, the respondent has engaged in and is engaging in unfair laborpractices, within the meaning of Section 8 (3) of the Act.5.By interfering with, restraining and coercing its employees in theexercise of the rights guaranteed in Section 7 of the Act, the respond-ent has engaged in and is engaging in unfair labor practices, withinthe meaning of Section 8 (1) of the Act. ,6.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) of theAct.7.The respondent has not discriminated in regard to the hire andtenure of employment of employees listed in Appendix A, within themeaning of Section 8 (3) of the Act.ORDERUpon the basis of the foregoing findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor -Rela-tions Act, the National Labor Relations Board hereby orders that 596DECISIONSOF .NATIONAL LABORRELATIONS BOARDthe respondent, The Cleveland Worsted Mills Company, and its offi-cers, agents, successors, and assigns, shall :1.Cease and desist from :'(a)Dominating or, interfering with the administration of, andfrom contributing financial or other support to, the Employees' Rep-resentation Plan, or any other labor organization of its employees;(b)Discouraging membership in Textile Workers Organizing Com-mittee or Textile Workers Union of America, or any other labor or-ganization of its employees, by discriminating in regard to the hireor tenure of employment or any terms or conditions of employmentof its employees;I(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining, or other mutualaid or protection as guaranteed in Section 7 of the Act.2.effectuate the policies of the Act :(a)Refuse hereafter to recognize the Employees' RepresentationPlan at each of its^Cleveland, Redfern, and Annevar plants, as therepresentative for collective bargaining of any of its employees ifthe Employees' Representation Plan should at any time resume func-tioning at any of the respondent's three plants;(b)Offer to Roland, Watson, Casimer Trzaska, Louise Batic, MaryBlazekovich, Anna Hlavsa, Martha Godliewski, 'Anna Kubera, andCelia Bogucki, immediate and full reinstatement to their former orsubstantially equivalent positions in the manner set forth in the sectionentitled "The remedy" above;(c)Make whole Frank Russo, Casimer Trzaska,,Roland Watson,Louise Batic, Mary Blazekovich, Anna Hlavsa, Kenneth L. Cox, Har-oldWorkman, Frank Miazga, Anna Porcase, Rose Russo, ,Rose Tan-nert Duber, and the employees listed in Appendix B, and each ofthem, for any loss of pay he may have suffered by reason of the re-spondent's discrimination in regard to the hire and tenure of his em-ployment and the terms and conditions of his employment, by pay-mally would have earned as wages from the date of the respondent'sdiscrimination against him to the date when he was reinstated or is'offered reinstatement, as set forth in the section entitled "The remedy"above, less his net earnings during said period and less any amounts hemay have received from the respondent as a result of the 1938 settle-ment; THE CLEVELAND WORSTED MILLS COMPANY597(d) Post immediately in conspicuous places throughout its plantat Cleveland and throughout its Annevar and Redfern plants atRavenna, and maintain for aperiod of at least sixty (60) consecutivedays from the date of posting, notices to its employees stating,(1)that the respondent will not engage in the conduct from. which it isordered to cease and-desist in paragraphs 1 (a), (b), and-(c) of thisOrder; (2) that the respondent-will take' the affirmative action setforth in paragraphs 2 (a), (b), and (c) of this Order; and (3), thatthe respondent's employees are free to become or remain members ofTextileWorkers Union of America or any of its locals, and that therespondent will not discriminate against any employees because ofmembership or activities,in that organization;(e)Notify the Regional Director for the Eighth Region, in writ-ing, within ten (10) days from the date of this Order, what steps therespondent has taken to comply herewith;AND ITIS FURTHER ORDEREDthat the complaint be, and it hereby,is, dismissed insofaras italleges that the respondent discriminated inregard to the hire and tenure of employment, of the employees listedin Appendix A.Appendix A1.Employees as to whom complaint will be dismissed because theirjobs were not filled by new or former employees subsequent to theirapplications for reinstatement :Mary' KaskoFrank MozikSophie BorkowskiMary MozikSylvester KaminskiStella,BarwaczStanley' KotowskiElizabeth BarbeckKasimer LasinisLouise Brabenic CechSteveWojcikFlorence FrancePercy WaitePauline SushinskyEmma JeshkaStella RomanekLillian GnidzinskiEdward WolskiBernice JaworskiEdward MikolajskiHelen KrychFrank KaraValeria PerekJohn KarpovichFrank E. Pinkas, Jr.Stanley SiegelJoseph BielawskiCatherine DuplagaJames GildeaMary ShefskiRose MillerAnna StergerAnton UszynskiRose Conde,Joseph CadekVictoria SantinRose MozikHelen ChahulskiClifford UridelWilliam B. Merriman 598DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Employees as to whom complaint is dismissed- for other reasons :Edna VogelsongTom O'BrienHenry BadaczewskiAnthony PorcaseRaymond FerrellAppendix - BEmployees of the Cleveland plant as to whose reinstatement therespondent has discriminated and periods during which back pay,if any, has accrued in their favor :NameBack payStella Conde_______________________ 12-14-38 to 2-10-39.Josephine Charo___________________ 3-21-38 to 9-1-38.Genevieve Danielowiczx__=__-_____-_ 10-20-39 to 12-5-39.Margaret Szalek*_______________-___--AngelaWershylo__________________5-19-38 to 5-23-38.Caroline Bednarz------------ ------ }5-23-38 to 12-1-3874Mary Kalinowski------------------Catherlne Urban___________________.12-1-38 to 12-5-38.Stella Zablotna_____________________ 12-5-38 to 12-7-38.Mary Wierzbicki*__________________ 6-19-40 to 7-29-40.Florence Pritchard_________________ 5-20-38 to 11-1-38.Frances Stelak Wesolowski--------- 10-31-38 to 11-25-38.Helen Skoda*______________________- -Walter; Kowalski*_________________-Tom Wesolowski___________________ 8-31-37 to 12-5-38.-Frank Marunski*__________________ 6-19-40 to 7-23-40.Martha Godliewski_-_-_- 1-17-38 to5-2-38 until reinstated.Anna Kubera------------ 5-2-38 ----5-2-38 until reinstated. 75Agnes Wojcik*-=---------------------Mildred K. Pientowski______________ 7-14-38 to 11-30-38.Mary Cimek Sanik_________________7-18-38 to 12-1-38.Anna Vogler_______________________1-20-38 to 3-1-38. -P. L. Small_______________________11-28-38, to 12-1-38.John 'Deveraux----------------------12-1-38 to7-31-40.*Employees whose back pay is curtailed by their delay in filing charges74 Bednarz and Kahnowski were offered reinstatement on the same day, December1,1938, to a job which,in the absence of discrimination,would have been offered toone of them on May 23, 1938.The back pay for this job will therefore be equallydivided between them.76 One former employee was hired on January 17, 1938, and anotheronMay, 2,1938,to do work which Godliewski and Kubera had performed prior tothestrike.SinceGodliewski and Kubera were each thereafter called back to the plant and discriminatorily,rejected by the respondent on the same day, it is impossible to determine which of themin the absence of discrimination,would have received the job given to the formeremployee on January 17.We shall therefore divide the back pay for this job equallybetween them until May 2, 1938, after which date each will receive full back pay. THE CLEVELAND WORSTED MILLS COMPANY5991NameBack payP. H. Flaherty_____________________1-24-39 to 8-13-40.Frances Kral______________________11-30-38 to 8-19-40.Florence Pietrzak__________________1-10-39 until reinstated.76.10=12=38 to 12.1=38.KatherineWavrzacz*_______________=-_Celia Burke12-1-38 to 12- 5-38.__10-12-38 to 12-1-38Theresa Sharwark_}12-1-38 to 12-5-38.77Helen Lojewski*----- ____________ ---Kate Wojcik_______________________12-5-38 to 6-19-39.,Joseph,Tomczak*__________________5-21-40 to 7-24-40.Esther Barnett*_____11-3-38 to 1-24-38 (half)and 1-24-38 toMaryKosmider______12-1-38 78Celia Bogucki 11-15-38 to 11-21-38_.7=25-40 untilreinstated.Anna Osiecki_}{ 11-21-38 to 12-1-38.79Bertha Janiewzewski_______________12-1-38 to 7-31-40.*Employees whose back pay is `curtailed by their delay in filing charges:vePietrzak'was reinstatedshortly beforeforduringthe hearing, the exact date notappearing in the record.77 Burke and Sharwark were reinstated on thesameday,December 5, 1938, to a jobwhich should have been offered to one of them on October 12, 1938. A jqb for both ofthem was not available until December 1, 1938Since it is impossible to determinewhich of the two, in the absence of discrimination, would have been offered the jobavailable on October 8, 1938, we shall divide the back pay equally between them forthe periodfrom October 8 to December 1, 1938, but thereafter until December 5, 1938,when both were reinstated, they shall receive full back pay.7a One former employee wa's hired on January 3, 1938, and another on January 24,1938, to do work which Barnett and Kosmider had done prior to the strike. SinceBarnett, and Kosmider were reinstated on the same day, December1,1938,we would,in accordancewith our treatment of other casesherein,divide the back pay equally betweenthem for the period from January 3, 1938, and January 24, 1938, and give full back pay toboth of them only after January 24, 1938.' In this case, however,,'we shall require therespondent to compensate only Kosmider in that manner, since Barnett byfailing to filecharges within a reasonable time, has forfeited her right to back pay71A former employee was hired on November 15, 1938, to do work which Bogucki andOsiecki had performed prior to the strike.Bogucki and Osiecki were called back towork on thesame'day,December 1, 1938On that date Osiecki was rejected becauseof an adversemedicalreport . Bogucki was then, and had beensinceNovember 21, 1938,incapacitated for work because.of illnessShe was recalled and discriminatorily 'rejectedon July 25, 1940, after taking a physical examination.Under these circumstances, backpay for the job given to the former employee shall be equally divided between' Boguckiand, Osiecki for the period from November 15 to 21, 1938; Osiecki shall receive fullback pay from November 21 to December 1, 1938; and Bogucki shall receive full backpay from July 25, 1940, until reinstatedSee discussion of their casessupra,SectionIII G 3 (a).